Exhibit 10.17

 

 

WELLS FARGO BANK MINNESOTA, N.A.

 

TRUSTEE FOR THE

 

 

BRYAN, PENDLETON, SWATS & MCALLISTER, LLC

DEFINED CONTRIBUTION PROTOTYPE PLAN AND TRUST

 

 

NONSTANDARDIZED 401(k) PROFIT SHARING PLAN

 

 

ADOPTED BY

 

 

MSC.SOFTWARE CORPORATION

 

 

AS THE

 

 

MSC.SOFTWARE CORPORATION
RETIREMENT PLAN

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

NONSTANDARDIZED 401(k) PROFIT SHARING PLAN

 

ITEM

 

 

PAGE

 

 

 

 

ARTICLE I — DEFINITIONS

 

 

1

 

PLAN

 

1

 

2

 

TRUSTEE

 

1

 

3

 

EMPLOYEE

 

1

 

4

 

COMPENSATION

 

1

 

5

 

PLAN YEAR/LIMITATION YEAR

 

2

 

6

 

EFFECTIVE DATE

 

2

 

7

 

HOUR OF SERVICE/ELAPSED TIME METHOD

 

3

 

8

 

PREDECESSOR EMPLOYER SERVICE

 

3

 

 

 

 

 

 

 

ARTICLE II — ELIGIBILITY REQUIREMENTS

 

 

 

9

 

ELIGIBILITY

 

3

 

10

 

YEAR OF SERVICE – ELIGIBILITY

 

5

 

11

 

PARTICIPATION – BREAK IN SERVICE

 

5

 

12

 

ELECTION NOT TO PARTICIPATE

 

6

 

 

 

 

 

 

 

ARTICLE III — EMPLOYER CONTRIBUTIONS, DEFERRAL CONTRIBUTIONS AND FORFEITURES

 

 

 

13

 

AMOUNT AND TYPE

 

6

 

14

 

DEFERRAL CONTRIBUTIONS

 

7

 

15

 

MATCHING CONTRIBUTIONS

 

7

 

16

 

CONTRIBUTION ALLOCATION

 

9

 

17

 

FORFEITURE ALLOCATION

 

10

 

18

 

ALLOCATION CONDITIONS

 

10

 

 

 

 

 

 

 

ARTICLE IV — PARTICIPANT CONTRIBUTIONS

 

 

 

19

 

EMPLOYEE (AFTER TAX) CONTRIBUTIONS

 

11

 

 

 

 

 

 

 

ARTICLE V — VESTING REQUIREMENTS

 

 

 

20

 

NORMAL/EARLY RETIREMENT AGE

 

11

 

21

 

PARTICIPANT’S DEATH OR DISABILITY

 

11

 

22

 

VESTING SCHEDULE

 

11

 

23

 

YEAR OF SERVICE – VESTING

 

13

 

24

 

EXCLUDED YEARS OF SERVICE – VESTING

 

13

 

 

 

 

 

 

 

ARTICLE VI — DISTRIBUTION OF ACCOUNT BALANCE

 

 

 

25

 

TIME OF PAYMENT OF ACCOUNT BALANCE

 

13

 

26

 

DISTRIBUTION METHOD

 

15

 

27

 

JOINT AND SURVIVOR ANNUITY REQUIREMENTS

 

15

 

 

 

 

 

 

 

ARTICLE IX — PLAN ADMINISTRATOR – DUTIES WITH RESPECT TO PARTICIPANTS’ ACCOUNTS

 

 

 

28

 

ALLOCATION OF NET INCOME, GAIN OR LOSS

 

15

 

 

 

 

 

 

 

ARTICLE X — TRUSTEE AND CUSTODIAN, POWERS AND DUTIES

 

 

 

29

 

INVESTMENT POWERS

 

17

 

30

 

VALUATION OF TRUST

 

17

 

 

--------------------------------------------------------------------------------


 

Nonstandardized 401(k) Profit Sharing Plan

 

ADOPTION AGREEMENT #005
NONSTANDARDIZED 401(k) PROFIT SHARING PLAN

 

The undersigned, MSC.Software Corporation (“Employer”), by executing this
Adoption Agreement, elects to establish a retirement plan and trust (“Plan”)
under the Bryan, Pendleton, Swats & McAllister, LLC Defined Contribution
Prototype Plan (basic plan document # 01).  The Employer, subject to the
Employer’s Adoption Agreement elections, adopts fully the Prototype Plan and
Trust provisions.  This Adoption Agreement, the basic plan document and any
attached appendices or addenda, constitute the Employer’s entire plan and trust
document.  All section references within this Adoption Agreement are Adoption
Agreement section references unless the Adoption Agreement or the context
indicate otherwise.  All article references are basic plan document and Adoption
Agreement references as applicable.  Numbers in parenthesis which follow
headings are references to basic plan document sections.  The Employer makes the
following elections granted under the corresponding provisions of the basic plan
document.

 

ARTICLE I
DEFINITIONS

 

1.

 

PLAN (1.21). The name of the Plan as adopted by the Employer is MSC.Software
Corporation Retirement Plan

 

 

 

 

 

 

 

2.

 

TRUSTEE (1.33). The Trustee executing this Adoption Agreement is (Choose one of
(a), (b) or (c)):

 

 

 

 

 

 

 

 

 

o

(a)

A discretionary Trustee. See Plan Section 10.03[A].

 

 

 

 

 

 

 

 

 

ý

(b)

A nondiscretionary Trustee. See Plan Section 10.03[B].

 

 

 

 

 

 

 

 

 

o

(c)

A Trustee under a separate trust agreement. See Plan Section 10.03[G].

 

 

 

3.

 

EMPLOYEE (1.11). The following Employees are not eligible to participate in the
Plan (Choose (a) or one or more of (b) through (g) as applicable):

 

 

 

 

 

 

 

 

 

o

(a)

No exclusions.

 

 

 

 

 

 

 

 

 

ý

(b)

Collective bargaining Employees.

 

 

 

 

 

 

 

 

 

o

(c)

Nonresident aliens.

 

 

 

 

 

 

 

 

 

ý

(d)

Leased Employees.

 

 

 

 

 

 

 

 

 

ý

(e)

Reclassified Employees.

 

 

 

 

 

 

 

 

 

ý

(f)

Classifications:   Employees classified as “temporary” employees; interns; co-op
students; international employees working in the United States on an “exchange”
or “project” basis; employees of the Employer who are not citizens of the United
States of America; employees of non-participating employers of the controlled
group.

 

 

 

 

 

 

 

 

 

o

(g)

Exclusions by types of contributions. The following classification(s) of
Employees are not eligible for the specified contributions:

 

 

 

 

 

 

 

 

 

 

 

Employee classification:

 

 

 

 

 

 

 

 

 

 

 

Contribution type:

 

 

 

 

 

 

 

 

4.

 

COMPENSATION (1.07). The Employer makes the following election(s) regarding the
definition of Compensation for purposes of the contribution allocation formula
under Article III (Choose one of (a), (b) or (c)):

 

 

 

 

 

 

 

 

 

ý

(a)

W-2 wages increased by Elective Contributions.

 

 

 

 

 

 

 

 

 

 

 

o

(b)

Code §3401(a) federal income tax withholding wages increased by Elective
Contributions.

 

 

 

 

 

 

 

 

 

o

(c)

415 compensation.

 

 

 

 

 

 

 

 

 

[Note: Each of the Compensation definitions in (a), (b) and (c) includes
Elective Contributions. See Plan Section 1.07(D). To exclude Elective
Contributions, the Employer must elect (g).]

 

1

--------------------------------------------------------------------------------


 

 

 

Compensation taken into account. For the Plan Year in which an Employee first
becomes a Participant, the Plan Administrator will determine the allocation of
Employer contributions (excluding deferral contributions) by taking into account
(Choose one of (d) or (e)):

 

 

 

 

 

 

 

 

 

o

(d)

Plan Year. The Employee’s Compensation for the entire Plan Year.

 

 

 

 

 

 

 

 

 

ý

(e)

Compensation while a Participant. The Employee’s Compensation only for the
portion of the Plan Year in which the Employee actually is a Participant.

 

 

 

 

 

 

 

Modifications to Compensation definition. The Employer elects to modify the
Compensation definition elected in (a), (b) or (c) as follows. (Choose one or
more of (f) through (n) as applicable. If the Employer elects to allocate its
nonelective contribution under Plan Section 3.04 using permitted disparity, (i),
(j), (k) and (l) do not apply):

 

 

 

 

 

 

 

 

 

o

(f)

Fringe benefits. The Plan excludes all reimbursements or other expense
allowances, fringe benefits (cash and noncash), moving expenses, deferred
compensation and welfare benefits.

 

 

 

 

 

 

 

 

 

o

(g)

Elective Contributions. The Plan excludes a Participant’s Elective
Contributions. See Plan Section 1.07(D).

 

 

 

 

 

 

 

 

 

ý

(h)

Exclusion. The Plan excludes Compensation in excess of: excludes all amounts
paid as or for medical reimbursements, severance pay, auto allowances, all other
forms of extra compensation and compensation not paid by the Employer.

 

 

 

 

 

 

 

 

 

ý

(i)

Bonuses. The Plan excludes bonuses.

 

 

 

 

 

 

 

 

 

o

(j)

Overtime. The Plan excludes overtime.

 

 

 

 

 

 

 

 

 

o

(k)

Commissions. The Plan excludes commissions.

 

 

 

 

 

 

 

 

 

o

(l)

Nonelective contributions. The following modifications apply to the definition
of Compensation for nonelective contributions:

 

 

 

 

 

 

 

 

 

ý

(m)

Deferral contributions. The following modifications apply to the definition of
Compensation for deferral contributions:   includes bonuses.

 

 

 

 

 

 

 

 

 

ý

(n)

Matching contributions. The following modifications apply to the definition of
Compensation for matching contributions: includes bonuses.

 

 

 

 

 

 

 

5.

 

PLAN YEAR/LIMITATION YEAR (1.24). Plan Year and Limitation Year mean the
12-consecutive month period (except for a short Plan Year) ending every (Choose
one of (a) or (b). Choose (c) if applicable):

 

 

 

 

 

 

 

 

 

ý

(a)

December 31.

 

 

 

 

 

 

 

 

 

 

 

o

(b)

Other:

 

 

 

 

 

 

 

 

 

o

(c)

Short Plan Year: commencing on:

 

 and ending on:

 

 

 

 

 

 

 

 

 

6.

 

EFFECTIVE DATE (1.10). The Employer’s adoption of the Plan is a (Choose one of
(a) or (b)):

 

 

 

 

 

 

 

 

 

o

(a)

New Plan. The Effective Date of the Plan is:

 

 

 

 

 

 

 

 

 

ý

(b)

Restated Plan. The restated Effective Date is:  August 1, 2004

 

 

 

 

This Plan is an amendment and restatement of an existing retirement plan(s)
originally established effective as of:  February 1, 1976

 

2

--------------------------------------------------------------------------------


 

7.

 

HOUR OF SERVICE/ELAPSED TIME METHOD (1.15). The crediting method for Hours of
Service is (Choose one or more of (a) through (d) as applicable):

 

 

 

 

 

 

 

ý

(a)

Actual Method. See Plan Section 1.15(B).

 

 

 

 

 

 

 

o

(b)

Equivalency Method. The Equivalency Method is:

 

 

 

 

 

[Note: Insert “daily,” “weekly,” “semi-monthly payroll periods” or “monthly.”]
See Plan Section 1.15(C).

 

 

 

 

 

 

 

o

(c)

Combination method. In lieu of the Equivalency Method specified in (b), the
Actual Method applies for purposes of:

 

 

 

 

 

 

 

o

(d)

Elapsed Time Method. In lieu of crediting Hours of Service, the Elapsed Time
Method applies for purposes of crediting Service for (Choose one or more of (1),
(2) or (3) as applicable):

 

 

 

 

 

 

 

 

 

o

(1)

Eligibility under Article II.

 

 

 

 

 

 

 

 

 

 

 

o

(2)

Vesting under Article V.

 

 

 

 

 

 

 

 

 

 

 

o

(3)

Contribution allocations under Article III.

 

 

 

 

 

8.

 

PREDECESSOR EMPLOYER SERVICE (1.30). In addition to the predecessor service the
Plan must credit by reason of Section 1.30 of the Plan, the Plan credits as
Service under this Plan service, with the following predecessor employer(s):

 

 

Knowledge Revolution, AES, MDI, PDA Engineering, Silverado Consulting, Marc
Analysis, Research Corp, and Universal Analytics, Inc.

 

 

[Note: If the Plan does not credit any additional predecessor service under this
Section 1.30, insert “N/A” in the blank line. The Employer also may elect to
credit predecessor service with specified Participating Employers only. See the
Participation Agreement.] Service with the designated predecessor employer(s)
applies (Choose one or more of (a) through (d) as applicable):

 

 

 

 

 

 

 

ý

(a)

Eligibility. For eligibility under Article II. See Plan Section 1.30 for time of
Plan entry.

 

 

 

 

 

 

 

ý

(b)

Vesting. For vesting under Article V.

 

 

 

 

 

 

 

ý

(c)

Contribution allocation. For contribution allocations under Article III.

 

 

 

 

 

 

 

o

(d)

Exceptions. Except for the following Service:

 

ARTICLE II
ELIGIBILITY REQUIREMENTS

 

9.

 

ELIGIBILITY (2.01).

 

 

 

 

 

 

 

Eligibility conditions. To become a Participant in the Plan, an Employee must
satisfy the following eligibility conditions (Choose one or more of (a) through
(e) as applicable): [Note: If the Employer does not elect (c), the Employer’s
elections under (a) and (b) apply to all types of contributions. The Employer as
to deferral contributions may not elect (b)(2) and may not elect more than 12
months in (b)(4) and (b)(5).]

 

 

 

 

 

 

 

o

(a)

Age. Attainment of age          (not to exceed age 21).

 

 

 

 

 

 

 

ý

(b)

Service. Service requirement. (Choose one of (1) through (5)):

 

 

 

 

 

 

 

 

 

ý

(1)

One Year of Service.

 

 

 

 

 

 

 

 

 

 

 

o

(2)

Two Years of Service, without an intervening Break in Service. See Plan Section
2.03(A).

 

 

 

 

 

 

 

 

 

 

 

o

(3)

One Hour of Service (immediate completion of Service requirement). The Employee
satisfies the Service requirement on his/her Employment Commencement Date.

 

 

 

 

 

 

 

 

 

 

 

o

(4)

           Months (not exceeding 24).

 

 

 

 

 

 

 

 

 

 

 

o

(5)

An Employee must complete                   Hours of Service within
the                           time period following the Employee’s Employment
Commencement Date. If an Employee does not complete the stated Hours of Service
during the specified time period (if any), the Employee is subject to the One
Year of Service requirement. [Note: The number of hours may not exceed 1,000 and
the time period may not exceed 24 months. If the Plan does not require the
Employee to satisfy the Hours of Service requirement within a specified time
period, insert “N/A” in the second blank line.]

 

3

--------------------------------------------------------------------------------


 

 

 

ý

(c)

Alternative 401(k)/401(m) eligibility conditions. In lieu of the elections in
(a) and (b), the Employer elects the following eligibility conditions for the
following types of contributions (Choose (1) or (2) or both if the Employer
wishes to impose less restrictive eligibility conditions for deferral/Employee
contributions or for matching contributions):

 

 

 

 

 

 

 

 

 

 

 

 

 

ý

(1)

Deferral/Employee contributions (Choose one of a. through d. Choose e. if
applicable):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

o

a.

One Year of Service

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

o

b.

One Hour of Service (immediate completion of Service requirement)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ý

c.

3 months (not exceeding 12)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

o

d.

An Employee must complete                Hours of Service within
the                         time period following an Employee’s Employment
Commencement Date. If an Employee does not complete the stated Hours of Service
during the specified time period (if any), the Employee is subject to the One
Year of Service requirement. [Note: The number of hours may not exceed 1,000 and
the time period may not exceed 12 months. If the Plan does not require the
Employee to satisfy the Hours of Service requirement within a specified time
period, insert “N/A” in the second blank line.]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

o

e.

Age        (not exceeding age 21)

 

 

 

 

 

 

 

 

 

 

 

 

 

ý

(2)

Matching contributions: (Choose one of f. through i. Choose j. if applicable):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

o

f.

One Year of Service

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

o

g.

One Hour of Service (immediate completion of Service requirement)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ý

h.

3 months (not exceeding 24)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

o

i.

An Employee must complete                Hours of Service within
the                     time period following an Employee’s Employment
Commencement Date. If an Employee does not complete the stated Hours of Service
during the specified time period (if any), the Employee is subject to the One
Year of Service requirement. [Note: The number of hours may not exceed 1,000 and
the time period may not exceed 24 months. If the Plan does not require the
Employee to satisfy the Hours of Service requirement within a specified time
period, insert “N/A” in the second blank line.]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

o

j.

Age         (not exceeding age 21)

 

 

 

 

 

 

 

 

 

 

 

ý

(d)

Service requirements: Any Employee employed on January 1, 2004, is eligible for
matching contributions without regard to the 3-month service requirement.

 

 

 

 

[Note: Any Service requirement the Employer elects in (d) must be available
under other Adoption Agreement elections or a combination thereof.]

 

 

 

 

 

 

 

 

o

(e)

Dual eligibility. The eligibility conditions of this Section 2.01 apply solely
to an Employee employed by the Employer after
                                     . If the Employee was employed by the
Employer by the specified date, the Employee will become a Participant on the
latest of: (i) the Effective Date; (ii) the restated Effective Date; (iii) the
Employee’s Employment Commencement Date; or (iv) on the date the Employee
attains age                        (not exceeding age 21).

 

 

 

 

 

 

 

 

 

 

 

Plan Entry Date.  “Plan Entry Date” means the Effective Date and (Choose one of
(f) through (j).  Choose (k) if applicable):  [Note: If the Employer does not
elect (k), the elections under (f) through (j) apply to all types of
contributions.  The Employer must elect at least one Entry Date per Plan Year.]

 

 

 

 

 

 

 

 

 

 

 

o

(f)

Semi-annual Entry Dates. The first day of the Plan Year and the first day of the
seventh month of the Plan Year.

 

 

 

 

 

 

 

 

 

 

 

o

(g)

The first day of the Plan Year.

 

 

 

 

 

 

 

 

 

 

 

o

(h)

Employment Commencement Date (immediate eligibility).

 

 

 

 

 

 

 

 

 

 

 

ý

(i)

The first day of each: month (e.g., “Plan Year quarter”).

 

 

 

 

 

 

 

 

 

 

 

o

(j)

The following Plan Entry Dates:

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

 

 

o

(k)

Alternative 401(k)/401(m) Plan Entry Date(s). For the alternative 401(k)/401(m)
eligibility conditions under (c), Plan Entry Date means (Choose (1) or (2) or
both as applicable):

 

 

 

 

 

 

 

 

o

(1)

Deferral/Employee contributions

o

(2)

Matching contributions

 

 

 

 

(Choose one of a. through d.):

 

 

(Choose one of e. through h.):

 

 

 

 

 

 

 

 

 

 

o

a.

Semi-annual Entry Dates

o

e.

Semi-annual Entry Dates

 

 

 

o

b.

The first day of the Plan Year

o

f.

The first day of the Plan Year

 

 

 

o

c.

Employment Commencement Date (immediate eligibility)

o

g.

Employment Commencement Date (immediate eligibility)

 

 

 

o

d.

The first day of each:

o

h.

The first day of each:

 

 

 

 

 

 

 

 

 

 

 

Time of participation. An Employee will become a Participant, unless excluded
under Section 1.11, on the Plan Entry Date (if employed on that date) (Choose
one of (l), (m) or (n). Choose (o) if applicable): [Note: If the Employer does
not elect (o), the election under (l), (m) or (n) applies to all types of
contributions.]

 

 

 

 

 

 

 

 

 

 

 

ý

(l)

Immediately following or coincident with

 

 

 

 

 

 

 

 

 

 

 

o

(m)

Immediately preceding or coincident with

 

 

 

 

 

 

 

 

 

 

 

o

(n)

Nearest

 

 

 

 

 

 

 

 

 

 

 

o

(o)

Alternative 401(k)/401(m) election(s) (Choose (1) or (2) or both as applicable):

 

 

 

 

 

 

 

 

 

 

 

 

 

o

(1)

Deferral contributions

o

(2)

Matching contributions

 

 

 

 

 

 

 

 

(Choose one of b.,c. or d.):

 

 

 

 

 

 

 

 

 

 

 

 

 

o

a.

Immediately following or
coincident with

o

  b.

Immediately following
or coincident with

 

 

 

 

 

 

 

o

  c.

Immediately preceding
or coincident with

 

 

 

 

 

 

 

o

  d.

Nearest

 

 

 

 

 

 

 

 

 

 

 

 

the date the Employee completes the eligibility conditions described in this
Section 2.01. [Note: Unless otherwise excluded under Section 1.11, an Employee
must become a Participant by the earlier of: (1) the first day of the Plan Year
beginning after the date the Employee completes the age and service requirements
of Code §410(a); or (2) 6 months after the date the Employee completes those
requirements.]

 

 

 

 

 

 

 

 

 

10.

 

YEAR OF SERVICE – ELIGIBILITY (2.02). (Choose (a) and (b) as applicable): [Note:
If the Employer does not elect a Year of Service condition or elects the Elapsed
Time Method, the Employer should not complete (a) or (b).]

 

 

 

 

 

 

 

 

 

 

 

ý

(a)

Year of Service. An Employee must complete 1,000 Hour(s) of Service during an
eligibility computation period to receive credit for a Year of Service under
Article II: [Note: The number may not exceed 1,000. If left blank, the
requirement is 1,000.]

 

 

 

 

 

 

 

ý

(b)

Eligibility computation period. After the initial eligibility computation period
described in Plan Section 2.02, the Plan measures the eligibility computation
period as (Choose one of (1) or (2)):

 

 

 

 

 

 

 

 

 

 

 

 

 

ý

(1)

The Plan Year beginning with the Plan Year which includes the first anniversary
of the Employee’s Employment Commencement Date.

 

 

 

 

 

 

 

 

 

 

 

 

 

o

(2)

The 12-consecutive month period beginning with each anniversary of the
Employee’s Employment Commencement Date.

 

 

 

 

 

 

 

 

 

11.

 

PARTICIPATION – BREAK IN SERVICE (2.03). The one year hold-out rule described in
Plan Section 2.03(B) (Choose one of (a), (b) or (c)):

 

 

 

 

 

 

 

 

 

 

 

ý

(a)

Not applicable. Does not apply to the Plan.

 

 

 

 

 

 

 

 

 

 

 

o

(b)

Applicable. Applies to the Plan and to all Participants.

 

 

 

 

 

 

 

 

 

 

 

o

(c)

Limited application. Applies to the Plan, but only to a Participant who has
incurred a Separation from Service.

 

5

--------------------------------------------------------------------------------


 

12.

ELECTION NOT TO PARTICIPATE  (2.06).  The Plan (Choose one of (a) or (b)):

 

 

 

ý

(a)

Election not permitted.  Does not permit an eligible Employee to elect not to
participate.

 

 

 

 

 

o

(b)

Irrevocable election.  Permits an Employee to elect not to participate if the
Employee makes a one-time irrevocable election prior to the Employee’s Plan
Entry Date.

 

ARTICLE III
EMPLOYER CONTRIBUTIONS, DEFERRAL CONTRIBUTIONS AND FORFEITURES

 

13.

AMOUNT AND TYPE  (3.01).  The amount and type(s) of the Employer’s contribution
to the Trust for a Plan Year or other specified period will equal (Choose one or
more of (a) through (f) as applicable):

 

 

 

ý

(a)

Deferral contributions (401(k) arrangement).  The dollar or percentage amount by
which each Participant has elected to reduce his/her Compensation, as provided
in the Participant’s salary reduction agreement and in accordance with Section
3.02.

 

 

 

 

 

ý

(b)

Matching contributions (other than safe harbor matching contributions under
Section 3.01(d)).  The matching contributions made in accordance with Section
3.03.

 

 

 

 

 

ý

(c)

Nonelective contributions (profit sharing).  The following nonelective
contribution (Choose (1) or (2) or both as applicable): [Note: The Employer may
designate as a qualified nonelective contribution, all or any portion of its
nonelective contribution.  See Plan Section 3.04(F).]

 

 

 

 

 

 

 

ý

(1)

Discretionary.  An amount the Employer in its sole discretion may determine.

 

 

 

 

 

 

 

 

 

o

(2)

Fixed.  The following amount:

 

 

 

 

 

 

 

 

 

o

(d)

401(k) safe harbor contributions.  The following 401(k) safe harbor
contributions described in Plan Section 14.02(D) (Choose one of (1), (2) or
(3).  Choose (4) if applicable):

 

 

 

 

 

 

 

o

(1)

Safe harbor nonelective contribution.  The safe harbor nonelective contribution
equals               % of a Participant’s Compensation [Note: the amount in the
blank must be at least 3%.].

 

 

 

 

 

 

 

 

 

o

(2)

Basic safe harbor matching contribution.  A matching contribution equal to 100%
of each Participant’s deferral contributions not exceeding 3% of the
Participant’s Compensation, plus 50% of each Participant’s deferral
contributions in excess of 3% but not in excess of 5% of the Participant’s
Compensation.  For this purpose, “Compensation” means Compensation for:

 

 

 

 

 

 

 

 

 

 

 

[Note: The Employer must complete the blank line with the applicable time period
for computing the Employer’s basic safe harbor match, such as “each payroll
period,” “each month,” “each Plan Year quarter” or “the Plan Year.”]

 

 

 

 

 

 

 

 

 

o

(3)

Enhanced safe harbor matching contribution. (Choose one of a. or b.)

 

 

 

 

 

 

 

 

 

o

a.

Uniform percentage.  An amount equal to              % of each Participant’s

 

 

 

 

 

deferral contributions not exceeding                % of the Participant’s

 

 

 

 

 

Compensation.  For this purpose, “Compensation” means Compensation for:

 

 

 

 

 

 

 

 

 

 

 

[See the Note in (d)(2).]

 

 

 

 

 

 

 

 

 

o

b.

Tiered formula.  An amount equal to the specified matching percentage for the
corresponding level of each Participant’s deferral contribution percentage.  For
this purpose, “Compensation” means Compensation for:

 

 

 

 

 

 

 

 

 

 

 

[See the Note in (d)(2).]

 

 

 

 

 

 

 

 

 

 

 

Deferral Contribution Percentage

 

Matching Percentage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Note: The matching percentage may not increase as the deferral contribution
percentage increases and the enhanced matching formula otherwise must satisfy
the requirements of Code §§401(k)(12)(B)(ii) and (iii).  If the Employer wishes
to avoid ACP testing on its enhanced safe harbor matching contribution, the
Employer also must limit deferral contributions taken into account (the
“Deferral Contribution Percentage”) for the matching contribution to 6% of Plan
Year Compensation.]

 

6

--------------------------------------------------------------------------------


 

 

 

 

o

(4)

Another plan.  The Employer will satisfy the 401(k) safe harbor contribution in
the following

 

 

 

 

 

plan:

 

 

 

 

 

 

 

 

 

o

(e)

Davis-Bacon contributions.  The amount(s) specified for the applicable Plan Year
or other applicable period in the Employer’s Davis-Bacon contract(s).  The
Employer will make a contribution only to Participants covered by the contract
and only with respect to Compensation paid under the contract.  If the
Participant accrues an allocation of nonelective contributions (including
forfeitures) under the Plan in addition to the Davis-Bacon contribution, the
Plan Administrator will (Choose one of (1) or (2)):

 

 

 

 

 

 

 

o

(1)

Not reduce the Participant’s nonelective contribution allocation by the
Davis-Bacon contribution.

 

 

 

 

 

 

 

 

 

o

(2)

Reduce the Participant’s nonelective contribution allocation by the Davis-Bacon
contribution.

 

 

 

 

 

 

 

o

(f)

Frozen Plan.  This Plan is a frozen Plan effective:

 

 

 

 

For any period following the specified date, the Employer will not contribute to
the Plan, a Participant may not contribute and an otherwise eligible Employee
will not become a Participant in the Plan.

 

 

 

 

14.

DEFERRAL CONTRIBUTIONS  (3.02).  The following limitations and terms apply to an
Employee’s deferral contributions (If the Employer elects Section 3.01(a), the
Employer must elect (a).  Choose (b) or (c) as applicable):

 

 

 

ý

(a)

Limitation on amount.  An Employee’s deferral contributions are subject to the
following limitation(s) in addition to those imposed by the Code (Choose (1),
(2) or (3) as applicable):

 

 

 

 

 

 

 

ý

(1)

Maximum deferral amount:

25

%

 

 

 

 

 

 

 

 

 

 

 

 

 

ý

(2)

Minimum deferral amount:

2

%

 

 

 

 

 

 

 

 

 

 

 

 

o

(3)

No limitations.

 

 

 

 

 

 

 

For the Plan Year in which an Employee first becomes a Participant, the Plan
Administrator will apply any percentage limitation the Employer elects in (1) or
(2) to the Employee’s Compensation (Choose one of (4) or (5) unless the Employer
elects (3)):

 

 

 

 

 

ý

(4)

Only for the portion of the Plan Year in which the Employee actually is a
Participant.

 

 

 

 

 

 

 

 

 

o

(5)

For the entire Plan Year.

 

 

 

 

 

 

 

o

(b)

Negative deferral election.  The Employer will withhold                 % from
the Participant’s Compensation unless the Participant elects a lesser percentage
(including zero) under his/her salary reduction agreement.  See Plan Section
14.02(C).  The negative election will apply to (Choose one of (1) or (2)):

 

 

 

 

 

 

 

o

(1)

All Participants who have not deferred at least the automatic deferral amount as
of:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

o

(2)

Each Employee whose Plan Entry Date is on or following the negative election
effective date.

 

 

 

 

 

 

 

o

(c)

Cash or deferred contributions.  For each Plan Year for which the Employer makes
a designated cash or deferred contribution under Plan Section 14.02(B), a
Participant may elect to receive directly in cash not more than the following
portion (or, if less, the 402(g) limitation) of his/her proportionate share of
that cash or deferred contribution (Choose one of (1) or (2)):

 

 

 

 

 

 

 

o

(1)

All or any portion. 

 

o

(2)

 

%.

 

 

 

 

 

 

 

 

 

 

 

 

Modification/revocation of salary reduction agreement.  A Participant
prospectively may modify or revoke a salary reduction agreement, or may file a
new salary reduction agreement following a prior revocation, at least once per
Plan Year or during any election period specified by the basic plan document or
required by the Internal Revenue Service.  The Plan Administrator also may
provide for more frequent elections in the Plan’s salary reduction agreement
form.

 

 

15.

MATCHING CONTRIBUTIONS (INCLUDING ADDITIONAL SAFE HARBOR MATCH UNDER PLAN
SECTION 14.02(D)(3))  (3.03).  The Employer matching contribution is (If the
Employer elects Section 3.01(b), the Employer must elect one or more of (a), (b)
or (c) as applicable.  Choose (d) if applicable):

 

 

 

o

(a)

Fixed formula.  An amount equal to                  % of each Participant’s
deferral contributions.

 

 

 

 

 

 

 

ý

(b)

Discretionary formula.  An amount (or additional amount) equal to a matching
percentage the Employer from time to time may deem advisable of the
Participant’s deferral contributions.  The Employer, in its sole discretion, may
designate as a qualified matching contribution, all or any portion of its
discretionary

 

7

--------------------------------------------------------------------------------


 

 

 

 

matching contribution.  The portion of the Employer’s discretionary matching
contribution for a Plan Year not designated as a qualified matching contribution
is a regular matching contribution.

 

 

 

 

 

o

(c)

Multiple level formula.  An amount equal to the following percentages for each
level of the Participant’s deferral contributions.  [Note: The matching
percentage only will apply to deferral contributions in excess of the previous
level and not in excess of the stated deferral contribution percentage.]

 

 

 

 

 

 

 

Deferral Contributions

 

Matching Percentage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

o

(d)

Related Employers.  If two or more Related Employers contribute to this Plan,
the Plan Administrator will allocate matching contributions and matching
contribution forfeitures only to the Participants directly employed by the
contributing Employer.  The matching contribution formula for the other Related

 

 

 

Employer(s) is:

 

 

 

 

 

 

 

 

[Note: If the Employer does not elect (d), the Plan Administrator will allocate
all matching contributions and matching forfeitures without regard to which
contributing Related Employer directly employs the Participant.]

 

 

 

 

 

Time period for matching contributions.  The Employer will determine its
matching contribution based on deferral contributions made during each (Choose
one of (e) through (h)):

 

 

 

ý

(e)

Plan Year.

 

 

 

 

 

o

(f)

Plan Year quarter.

 

 

 

 

 

o

(g)

Payroll period.

 

 

 

 

 

o

(h)

Alternative time period: 

 

[Note: Any alternative time period

 

 

 

the Employer elects in (h) must be the same for all Participants and may not
exceed the Plan Year.]

 

 

 

 

 

Deferral contributions taken into account.  In determining a Participant’s
deferral contributions taken into account for the above-specified time period
under the matching contribution formula, the following limitations apply (Choose
one of (i), (j) or (k)):

 

 

 

o

(i)

All deferral contributions.  The Plan Administrator will take into account all
deferral contributions.

 

 

 

 

 

ý

(j)

Specific limitation.  The Plan Administrator will disregard deferral
contributions exceeding  5% of the

 

 

 

Participant’s Compensation.  [Note: To avoid the ACP test in a safe harbor
401(k) plan, the Employer must limit deferrals and Employee contributions which
are subject to match to 6% of Plan Year Compensation.]

 

 

 

 

 

o

(k)

Discretionary.  The Plan Administrator will take into account the deferral
contributions as a percentage of the Participant’s Compensation as the Employer
determines.

 

 

 

 

 

Other matching contribution requirements.  The matching contribution formula is
subject to the following additional requirements (Choose (l) or (m) or both as
applicable):

 

 

 

o

(l)

Matching contribution limits.  A Participant’s matching contributions may not
exceed (Choose one of (1) or (2)):

 

 

 

 

 

 

 

o

(1)

 

[Note: The Employer may elect (1) to place an overall dollar or

 

 

 

 

 

percentage limit on matching contributions.]

 

 

 

 

 

 

 

 

 

o

(2)

4% of a Participant’s Compensation for the Plan Year under the discretionary
matching contribution formula.  [Note: The Employer must elect (2) if it elects
a discretionary matching formula with the safe harbor 401(k) contribution
formula and wishes to avoid the ACP test.]

 

 

 

 

 

 

 

o

(m)

Qualified matching contributions.  The Plan Administrator will allocate as
qualified matching

 

 

 

contributions, the matching contributions specified in Adoption Agreement
Section:

 

.

 

 

 

 

The Plan Administrator will allocate all other matching contributions as regular
matching contributions.  [Note: If the Employer elects two matching formulas,
the Employer may use (m) to designate one of the formulas as a qualified
matching contribution.]

 

8

--------------------------------------------------------------------------------


 

16.

CONTRIBUTION ALLOCATION (3.04).

 

 

 

 

 

 

 

 

Employer nonelective contributions (3.04(A)). The Plan Administrator will
allocate the Employer’s nonelective contribution under the following
contribution allocation formula (Choose one of (a), (b) or (c). Choose (d) if
applicable):

 

 

 

 

 

 

o

(a)

Nonintegrated (pro rata) allocation formula.

 

 

 

 

 

 

ý

(b)

Permitted disparity. The following permitted disparity formula and definitions
apply to the Plan (Choose one of (1) or (2). Also choose (3)):

 

 

 

 

 

 

 

 

ý

(1)

Two-tiered allocation formula.

 

 

 

 

 

 

 

 

 

o

(2)

Four-tiered allocation formula.

 

 

 

 

 

 

 

 

 

ý

(3)

For purposes of Section 3.04(b), “Excess Compensation” means Compensation in
excess of (Choose one of a. or b.):

 

 

 

 

 

 

 

 

 

 

 

ý

a.

100% of the taxable wage base in effect on the first day of the Plan Year,
rounded to the next highest $1 (not exceeding the taxable wage base).

 

 

 

 

 

 

 

 

 

 

 

 

 

o

b.

The following integration level:

 

 

 

 

 

 

 

[Note: The integration level cannot exceed the taxable wage base in effect for
the Plan Year for which this Adoption Agreement first is effective.]

 

 

 

 

 

 

 

 

 

o

(c)

Uniform points allocation formula. Under the uniform points allocation formula,
a Participant receives (Choose (1) or both (1) and (2) as applicable):

 

 

 

 

 

 

 

 

 

 

 

o

(1)

                         point(s) for each Year of Service. Year of Service
means:

 

 

 

 

 

 

 

 

 

 

 

o

(2)

One point for each $                         [not to exceed $200] increment of
Plan Year Compensation.

 

 

 

 

 

 

 

 

 

o

(d)

Incorporation of contribution formula. The Plan Administrator will allocate the
Employer’s nonelective contribution under Section(s) 3.01(c)(2), (d)(1) or
(e) in accordance with the contribution formula adopted by the Employer under
that Section.

 

 

 

 

 

 

 

 

 

Qualified nonelective contributions. (3.04(F)). The Plan Administrator will
allocate the Employer’s qualified nonelective contributions to (Choose one of
(e) or (f)):

 

 

 

 

 

 

 

 

 

o

(e)

Nonhighly Compensated Employees only.

 

 

 

 

 

o

(f)

All Participants.

 

 

 

 

 

 

 

 

 

Related Employers. (Choose (g) if applicable)

 

 

 

 

 

 

 

 

 

o

(g)

Allocate only to directly employed Participants. If two or more Related
Employers adopt this Plan, the Plan Administrator will allocate all nonelective
contributions and forfeitures attributable to nonelective contributions only to
the Participants directly employed by the contributing Employer. If a
Participant receives Compensation from more than one contributing Employer, the
Plan Administrator will determine the allocations under this Section 3.04 by
prorating the Participant’s Compensation between or among the participating
Related Employers. [Note: If the Employer does not elect 3.04(g), the Plan
Administrator will allocate all nonelective contributions and forfeitures
without regard to which contributing Related Employer directly employs the
Participant. The Employer may not elect 3.04(g) under a safe harbor 401(k)
Plan.]

 

9

--------------------------------------------------------------------------------


 

17.

FORFEITURE ALLOCATION  (3.05).  The Plan Administrator will allocate a
Participant forfeiture (Choose one or more of (a), (b) or (c) as applicable):
[Note: Even if the Employer elects immediate vesting, the Employer should
complete Section 3.05.  See Plan Section 9.11.]

 

 

 

 

 

 

 

 

 

ý

(a)

Matching contribution forfeitures.  To the extent attributable to matching
contributions (Choose one of (1) through (4)):

 

 

 

 

 

 

 

 

 

 

 

o

(1)

As a discretionary matching contribution.

 

 

 

 

 

 

 

 

 

 

 

ý

(2)

To reduce matching contributions.

 

 

 

 

 

 

 

 

 

 

 

o

(3)

As a discretionary nonelective contribution.

 

 

 

 

 

 

 

 

 

 

 

o

(4)

To reduce nonelective contributions.

 

 

 

 

 

 

 

 

 

ý

(b)

Nonelective contribution forfeitures.  To the extent attributable to Employer
nonelective contributions (Choose one of (1) through (4)):

 

 

 

 

 

 

 

 

 

 

 

ý

(1)

As a discretionary nonelective contribution.

 

 

 

 

 

 

 

 

 

 

 

o

(2)

To reduce nonelective contributions.

 

 

 

 

 

 

 

 

 

 

 

o

(3)

As a discretionary matching contribution.

 

 

 

 

 

 

 

 

 

 

 

o

(4)

To reduce matching contributions.

 

 

 

 

 

 

 

 

 

o

(c)

Reduce administrative expenses.  First to reduce the Plan’s ordinary and
necessary administrative expenses for the Plan Year and then allocate any
remaining forfeitures in the manner described in Sections 3.05(a) or (b), as
applicable.

 

 

 

 

 

 

 

 

 

Timing of forfeiture allocation.  The Plan Administrator will allocate
forfeitures under Section 3.05 in the Plan Year (Choose one of (d) or (e)):

 

 

 

 

 

 

 

 

 

ý

(d)

In which the forfeiture occurs.

 

 

 

 

 

 

 

 

 

o

(e)

Immediately following the Plan Year in which the forfeiture occurs.

 

 

 

 

 

 

 

 

18.

ALLOCATION CONDITIONS  (3.06).

 

 

 

 

 

 

 

 

 

Allocation conditions.  The Plan does not apply any allocation conditions to
deferral contributions, 401(k) safe harbor contributions (under Section 3.01(d))
or to Davis-Bacon contributions (except as the Davis-Bacon contract provides). 
To receive an allocation of matching contributions, nonelective contributions,
qualified nonelective contributions or Participant forfeitures, a Participant
must satisfy the following allocation condition(s) (Choose one or more of
(a) through (i) as applicable):

 

 

 

 

 

 

 

 

 

ý

(a)

Hours of Service condition.  The Participant must complete at least the
specified number of Hours of Service (not exceeding 1,000) during the Plan
Year: 1,000

 

 

 

 

 

 

 

 

 

o

(b)

Employment condition.  The Participant must be employed by the Employer on the
last day of the                                              (designate time
period).

 

 

 

 

 

 

 

 

 

o

(c)

No allocation conditions.

 

 

 

 

 

 

 

 

 

o

(d)

Elapsed Time Method.  The Participant must complete at least the specified
number (not exceeding 182) of consecutive calendar days of employment with the
Employer during the Plan Year:

 

 

 

 

 

 

 

 

 

o

(e)

Termination of Service/501 Hours of Service coverage rule.  The Participant
either must be employed by the Employer on the last day of the Plan Year or must
complete at least 501 Hours of Service during the Plan Year.  If the Plan uses
the Elapsed Time Method of crediting Service, the Participant must complete at
least 91 consecutive calendar days of employment with the Employer during the
Plan Year.

 

 

 

 

 

 

 

 

 

o

(f)

Special allocation conditions for matching contributions.  The Participant must
complete at least                Hours of Service during
the                                              (designate time period) for the
matching contributions made for that time period.

 

10

--------------------------------------------------------------------------------


 

 

o

(g)

Death, Disability or Normal Retirement Age.  Any condition specified in
Section 3.06               applies if the Participant incurs a Separation from
Service during the Plan Year on account
of:                                                 (e.g., death, Disability or
Normal Retirement Age).

 

 

 

 

 

o

(h)

Suspension of allocation conditions for coverage.  The suspension of allocation
conditions of Plan Section 3.06(E) applies to the Plan.

 

 

 

 

 

 

 

 

 

ý

(i)

Limited allocation conditions.  The Plan does not impose an allocation condition
for the following types of contributions: matching contributions
[Note: Any election to limit the Plan’s allocation conditions to certain
contributions must be the same for all Participants, be definitely determinable
and not discriminate in favor of Highly Compensated Employees.]

 

 

 

 

 

 

 

 

ARTICLE IV

PARTICIPANT CONTRIBUTIONS

 

 

 

 

 

 

 

 

19.

EMPLOYEE (AFTER TAX) CONTRIBUTIONS  (4.02).  The following elections apply to
Employee contributions (Choose one of (a) or (b).  Choose (c) if applicable):

 

 

 

 

 

 

 

 

 

ý

(a)

Not permitted.  The Plan does not permit Employee contributions.

 

 

 

 

 

 

 

 

 

o

(b)

Permitted.  The Plan permits Employee contributions subject to the following
limitations:

 

 

 

 

 

 

 

[Note: Any designated limitation(s) must be the same for all Participants, be
definitely determinable and not discriminate in favor of Highly Compensated
Employees.]

 

 

 

 

 

 

 

 

 

o

(c)

Matching contribution.  For each Plan Year, the Employer’s matching contribution
made with respect to

 

 

 

Employee contributions is:

 

 

 

 

 

 

ARTICLE V

VESTING REQUIREMENTS

 

 

 

 

 

 

 

 

20.

NORMAL/EARLY RETIREMENT AGE  (5.01).  A Participant attains Normal Retirement
Age (or Early Retirement Age, if applicable) under the Plan on the following
date (Choose one of (a) or (b).  Choose (c) if applicable):

 

 

 

 

 

 

 

 

 

ý

(a)

Specific age.  The date the Participant attains age 65.  [Note: The age may not
exceed age 65.]

 

 

 

 

 

 

 

 

 

o

(b)

Age/participation.  The later of the date the Participant attains
                years of age or the                  anniversary of the first
day of the Plan Year in which the Participant commenced participation in the
Plan.  [Note: The age may not exceed age 65 and the anniversary may not exceed
the 5th.]

 

 

 

 

 

 

 

 

 

o

(c)

Early Retirement Age.  Early Retirement Age is the later of: (i) the date a
Participant attains age          or (ii) the date a Participant reaches
his/her                     anniversary of the first day of the Plan Year in
which the Participant commenced participation in the Plan.

 

 

 

 

 

 

 

 

21.

PARTICIPANT’S DEATH OR DISABILITY  (5.02).  The 100% vesting rule under Plan
Section 5.02 does not apply to (Choose (a) or (b) or both as applicable):

 

 

 

 

 

 

 

 

 

o

(a)

Death.

 

 

 

 

 

 

 

 

 

o

(b)

Disability.

 

 

 

 

 

 

 

 

22.

VESTING SCHEDULE  (5.03).  A Participant has a 100% Vested interest at all times
in his/her deferral contributions, qualified nonelective contributions,
qualified matching contributions, 401(k) safe harbor contributions and
Davis-Bacon contributions (unless otherwise indicated in (f)).  The following
vesting schedule applies to Employer regular matching contributions and to
Employer nonelective contributions (Choose (a) or choose one or more of
(b) through (f) as applicable):

 

 

 

 

 

 

 

 

 

ý

(a)

Immediate vesting.  100% Vested at all times.  [Note: The Employer must elect
(a) if the Service condition under Section 2.01 exceeds One Year of Service or
more than twelve months.]

 

11

--------------------------------------------------------------------------------


 

 

o

(b)

Top-heavy vesting schedules.  [Note: The Employer must choose one of (b)(1),
(2) or (3) if it does not elect (a).]

 

 

 

 

 

 

 

 

o

(1)

6-year graded as specified in the Plan

 

 

o 

(3)

Modified top-heavy schedule

 

 

 

 

 

 

 

 

 

 

o

(2)

3-year cliff as specified in the Plan

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Years of Service

 

Vested
Percentage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less than 1

 

a.

 

 

 

 

 

 

 

 

1

 

b.

 

 

 

 

 

 

 

 

2

 

c.

 

 

 

 

 

 

 

 

3

 

d.

 

 

 

 

 

 

 

 

4

 

e.

 

 

 

 

 

 

 

 

5

 

f.

 

 

 

 

 

 

 

 

6 or more

 

100

%

 

 

 

 

 

 

 

 

 

 

 

o

(c)

Non-top-heavy vesting schedules.  [Note: The Employer may elect one of (c)(1),
(2) or (3) in addition to (b).]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

o

(1)

7-year graded as specified in the Plan

 

 

o 

(3)

Modified non-top-heavy schedule

 

 

 

 

 

 

 

 

 

 

 

 

 

 

o

(2)

5-year cliff as specified in the Plan

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Years of Service

 

Vested
Percentage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less than 1

 

a.

 

 

 

 

 

 

 

 

1

 

b.

 

 

 

 

 

 

 

 

2

 

c.

 

 

 

 

 

 

 

 

3

 

d.

 

 

 

 

 

 

 

 

4

 

e.

 

 

 

 

 

 

 

 

5

 

f.

 

 

 

 

 

 

 

 

6

 

g.

 

 

 

 

 

 

 

 

7 or more

 

 

100

%

 

 

 

 

 

 

 

 

 

 

 

If the Employer does not elect (c), the vesting schedule elected in (b) applies
to all Plan Years.  [Note: The modified top-heavy schedule of (b)(3) must
satisfy Code §416.  If the Employer elects (c)(3), the modified non-top-heavy
schedule must satisfy Code §411(a)(2).]

 

 

 

 

 

 

 

 

 

 

 

ý

(d)

Separate vesting election for regular matching contributions.  In lieu of the
election under (a), (b) or (c), the following vesting schedule applies to a
Participant’s regular matching contributions (Choose one of (1) or (2)):

 

 

 

 

 

 

 

 

 

 

 

 

 

o

(1)

100% Vested at all times.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ý

(2)

Regular matching vesting schedule:  less than 1 year = 0%; 1 yr + 25%; 2 yrs =
50%;

 

 

 

 

 

 

3 yrs = 100%.  Same schedule shall apply if plan is top heavy.

 

 

 

 

 

 

[Note: The vesting schedule completed under (d)(2) must comply with Code
§411(a)(4).]

 

 

 

 

 

 

 

 

 

 

 

 

o

(e)

Application of top-heavy schedule.  The non-top-heavy schedule elected under
(c) applies in all Plan Years in which the Plan is not a top-heavy plan.  [Note:
If the Employer does not elect (e), the top-heavy vesting schedule will apply
for the first Plan Year in which the Plan is top-heavy and then in all
subsequent Plan Years.]

 

12

--------------------------------------------------------------------------------


 

 

o

(f)

Special vesting provisions:

 

 

 

 

 

 

 

 

 

[Note: Any special vesting provision must satisfy Code §411(a).  Any special
vesting provision must be definitely determinable, not discriminate in favor of
Highly Compensated Employees and not violate Code §401(a)(4).]

 

 

 

 

 

 

 

 

 

 

23.

YEAR OF SERVICE – VESTING  (5.06).  (Choose (a) and (b)): [Note: If the Employer
elects the Elapsed Time Method or elects immediate vesting, the Employer should
not complete (a) or (b).]

 

 

 

 

 

 

 

 

 

 

 

ý

(a)

Year of Service.  An Employee must complete at least 1,000 Hours of Service
during a vesting computation period to receive credit for a Year of Service
under Article V.  [Note: The number may not exceed 1,000.  If left blank, the
requirement is 1,000.]

 

 

 

 

 

 

 

 

 

 

 

ý

(b)

Vesting computation period.  The Plan measures a Year of Service on the basis of
the following 12-consecutive month period (Choose one of (1) or (2)):

 

 

 

 

 

 

 

 

 

 

 

 

 

ý

(1)

Plan Year.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

o

(2)

Employment year (anniversary of Employment Commencement Date).

 

 

 

 

 

 

 

 

 

 

 

24.

EXCLUDED YEARS OF SERVICE – VESTING  (5.08).  The Plan excludes the following
Years of Service for purposes of vesting (Choose (a) or choose one or more of
(b) through (f) as applicable):

 

 

 

 

 

 

 

 

 

 

 

 

ý

(a)

None.  None other than as specified in Plan Section 5.08(a).

 

 

 

 

 

 

 

 

 

 

 

o

(b)

Age 18.  Any Year of Service before the Year of Service during which the
Participant attained the age of 18.

 

 

 

 

 

 

 

 

 

 

 

o

(c)

Prior to Plan establishment.  Any Year of Service during the period the Employer
did not maintain this Plan or a predecessor plan.

 

 

 

 

 

 

 

 

 

 

 

o

(d)

Parity Break in Service.  Any Year of Service excluded under the rule of
parity.  See Plan Section 5.10.

 

 

 

 

 

 

 

 

 

 

 

o

(e)

Prior Plan terms.  Any Year of Service disregarded under the terms of the Plan
as in effect prior to this restated Plan.

 

 

 

 

 

 

 

 

 

 

 

o

(f)

Additional exclusions.  Any Year of Service before:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Note: Any exclusion specified under (f) must comply with Code §411(a)(4).  Any
exclusion must be definitely determinable, not discriminate in favor of Highly
Compensated Employees and not violate Code §401(a)(4).  If the Employer elects
immediate vesting, the Employer should not complete Section 5.08.]

 

ARTICLE VI
DISTRIBUTION OF ACCOUNT BALANCE

 

25.

TIME OF PAYMENT OF ACCOUNT BALANCE  (6.01).  The following time of distribution
elections apply to the Plan:

 

 

 

 

 

 

 

 

 

 

 

Separation from Service/Vested Account Balance not exceeding $5,000.  Subject to
the limitations of Plan Section 6.01(A)(1), the Trustee will distribute in a
lump sum (regardless of the Employer’s election under Section 6.04) a separated
Participant’s Vested Account Balance not exceeding $5,000 (Choose one of
(a) through (d)):

 

 

 

 

 

 

 

 

 

 

 

ý

(a)

Immediate.  As soon as administratively practicable following the Participant’s
Separation from Service.

 

 

 

 

 

 

 

 

 

 

 

o

(b)

Designated Plan Year.  As soon as administratively practicable in
the            Plan Year beginning after the Participant’s Separation from
Service.

 

 

 

 

 

 

 

 

 

 

 

o

(c)

Designated Plan Year quarter.  As soon as administratively practicable in the
                                                Plan Year quarter beginning
after the Participant’s Separation from Service.

 

 

 

 

 

 

 

 

 

 

 

o

(d)

Designated distribution.  As soon as administratively practicable in the
                                                    

 

 

 

 

 

 

 

 

 

 

 

 

 

following the Participant’s Separation from Service.  [Note: The designated
distribution time must be the same for all Participants, be definitely
determinable, not discriminate in favor of Highly Compensated Employees and not
violate Code §401(a)(4).]

 

13

--------------------------------------------------------------------------------


 

 

Separation from Service/Vested Account Balance exceeding $5,000.  A separated
Participant whose Vested Account Balance exceeds $5,000 may elect to commence
distribution of his/her Vested Account Balance no earlier than (Choose one of
(e) through (i).  Choose (j) if applicable):

 

 

 

 

 

 

 

 

 

 

 

ý

(e)

Immediate.  As soon as administratively practicable following the Participant’s
Separation from Service.

 

 

 

 

 

 

 

 

 

 

 

o

(f)

Designated Plan Year.  As soon as administratively practicable in the
                             Plan Year beginning after the Participant’s
Separation from Service.

 

 

 

 

 

 

 

 

 

 

 

o

(g)

Designated Plan Year quarter.  As soon as administratively practicable in the
                                             Plan Year quarter following the
Plan Year quarter in which the Participant elects to receive a distribution.

 

 

 

 

 

 

 

 

 

 

 

o

(h)

Normal Retirement Age.  As soon as administratively practicable after the close
of the Plan Year in which the Participant attains Normal Retirement Age and
within the time required under Plan Section 6.01(A)(2).

 

 

 

 

 

 

 

 

 

 

 

o

(i)

Designated distribution.  As soon as administratively practicable in the

 

 

 

 

 

 

 

 

 

 

 

 

 

following the Participant’s Separation from Service.  [Note: The designated
distribution time must the same for all Participants, be definitely
determinable, not discriminate in favor of Highly Compensated Employees and not
violate Code §401(a)(4).]

 

 

 

 

 

 

 

 

 

 

 

o

(j)

Limitation on Participant’s right to delay distribution.  A Participant may not
elect to delay commencement of distribution of his/her Vested Account Balance
beyond the later of attainment of age 62 or Normal Retirement Age.  [Note: If
the Employer does not elect (j), the Plan permits a Participant who has
Separated from Service to delay distribution until his/her required beginning
date.  See Plan Section 6.01(A)(2).]

 

 

 

 

 

 

 

 

 

 

 

Participant elections prior to Separation from Service.  A Participant, prior to
Separation from Service may elect any of the following distribution options in
accordance with Plan Section 6.01(C).  (Choose (k) or choose one or more of (l)
through (o) as applicable): [Note: If the Employer elects any in-service
distribution option, a Participant may elect to receive one in-service
distribution per Plan Year unless the Plan’s in-service distribution form
provides for more frequent in-service distributions.]

 

 

 

 

 

 

 

 

 

 

 

o

(k)

None.  A Participant does not have any distribution option prior to Separation
from Service, except as may be provided under Plan Section 6.01(C).

 

 

 

 

 

 

 

 

 

 

 

ý

(l)

Deferral contributions.  Distribution of all or any portion (as permitted by the
Plan) of a Participant’s Account Balance attributable to deferral contributions
if (Choose one or more of (1), (2) or (3) as applicable):

 

 

 

 

 

 

 

 

 

 

 

 

 

ý

(1)

Hardship (safe harbor hardship rule).  The Participant has incurred a hardship
in accordance with Plan Sections 6.09 and 14.11(A).

 

 

 

 

 

 

 

 

 

 

 

 

 

ý

(2)

Age.  The Participant has attained age 59½ .  (Must be at least age 59½.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ý

(3)

Disability.  The Participant has incurred a Disability.

 

 

 

 

 

 

 

 

 

 

 

 

o

(m)

Qualified nonelective contributions/qualified matching contributions/safe harbor
contributions.  Distribution of all or any portion of a Participant’s Account
Balance attributable to qualified nonelective contributions, to qualified
matching contributions, or to 401(k) safe harbor contributions if (Choose (1) or
(2) or both as applicable):

 

 

 

 

 

 

 

 

 

 

 

 

 

o

(1)

Age.  The Participant has attained age              .  (Must be at least age
59½.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

o

(2)

Disability.  The Participant has incurred a Disability.

 

 

 

 

 

 

 

 

 

 

 

 

ý

(n)

Nonelective contributions/regular matching contributions.  Distribution of all
or any portion of a Participant’s Vested Account Balance attributable to
nonelective contributions or to regular matching contributions if (Choose one or
more of (1) through (5):

 

 

 

 

 

 

 

 

 

 

 

 

 

o

(1)

Age/Service conditions (Choose one or more of a.  through d.  as applicable):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

o

a.

Age.  The Participant has attained age            .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

o

b.

Two-year allocations.  The Plan Administrator has allocated the contributions to
be distributed, for a period of not less than                            Plan
Years before the distribution date.  [Note: The minimum number of years is 2.]

 

14

--------------------------------------------------------------------------------


 

 

 

 

o

c.

Five years of participation.  The Participant has participated in the Plan for
at Least           Plan Years.  [Note: The minimum number of years is 5.]

 

 

 

 

 

 

 

 

 

 

 

o

d.

Vested.  The Participant is                  % Vested in his/her Account
Balance. 

 

 

 

 

 

See Plan Section 5.03(A).  [Note: If an Employer makes more than one election
under Section 6.01(n)(1), a Participant must satisfy all conditions before the
Participant is eligible for the distribution.]

 

 

 

 

 

 

 

 

 

o

(2)

Hardship.  The Participant has incurred a hardship in accordance with Plan
Section 6.09.

 

 

 

 

 

 

 

 

 

o

(3)

Hardship (safe harbor hardship rule).  The Participant has incurred a hardship
in accordance with Plan Sections 6.09 and 14.11(A).

 

 

 

 

 

 

 

 

 

ý

(4)

Disability.  The Participant has incurred a Disability.

 

 

 

 

 

 

 

 

 

o

(5)

Designated condition.  The Participant has satisfied the following condition(s):

 

 

 

 

 

 

 

 

 

 

 

[Note: Any designated condition(s) must be the same for all Participants, be
definitely determinable and not discriminate in favor of Highly Compensated
Employees.]

 

 

 

 

 

 

 

o

(o)

Participant contributions.  Distribution of all or any portion of a
Participant’s Account Balance attributable to the following Participant
contributions described in Plan Section 4.01 (Choose one of (1), (2) or (3)):

 

 

 

 

 

 

 

o

(1)

All Participant contributions.

 

 

 

 

 

 

 

 

 

o

(2)

Employee contributions only.

 

 

 

 

 

 

 

 

 

o

(3)

Rollover contributions only.

 

 

 

 

 

 

 

Participant loan default/offset.  See Section 6.08 of the Plan.

 

 

26.

DISTRIBUTION METHOD  (6.03).  A separated Participant whose Vested Account
Balance exceeds $5,000 may elect distribution under one of the following
method(s) of distribution described in Plan Section 6.03 (Choose one or more of
(a) through (d) as applicable):

 

 

 

ý

(a)

Lump sum.

 

 

 

 

 

o

(b)

Installments.

 

 

 

 

 

o

(c)

Installments for required minimum distributions only.

 

 

 

 

 

o

(d)

Annuity distribution option(s):

 

 

 

 

 

 

 

 

 

[Note: Any optional method of distribution may not be subject to Employer, Plan
Administrator or Trustee discretion.]

 

 

 

 

27.

JOINT AND SURVIVOR ANNUITY REQUIREMENTS  (6.04).  The joint and survivor annuity
distribution requirements of Plan Section 6.04 (Choose one of (a) or (b)):

 

 

 

ý

(a)

Profit sharing plan exception.  Do not apply to a Participant, unless the
Participant is a Participant described in Section 6.04(H) of the Plan.

 

 

 

 

 

o

(b)

Applicable.  Apply to all Participants.

 


ARTICLE IX
PLAN ADMINISTRATOR – DUTIES WITH RESPECT TO PARTICIPANTS’ ACCOUNTS

 

28.

ALLOCATION OF NET INCOME, GAIN OR LOSS  (9.08).  For each type of contribution
provided under the Plan, the Plan allocates net income, gain or loss using the
following method (Choose one or more of (a) through (e) as applicable):

 

 

 

ý

(a)

Deferral contributions/Employee contributions (Choose one or more of (1) through
(5) as applicable):

 

 

 

 

 

 

 

ý

(1)

Daily valuation method.  Allocate on each business day of the Plan Year during
which Plan assets for which there is an established market are valued and the
Trustee is conducting business.

 

15

--------------------------------------------------------------------------------


 

 

 

 

o

(2)

Balance forward method.  Allocate using the balance forward method.

 

 

 

 

 

 

 

 

 

o

(3)

Weighted average method.  Allocate using the weighted average method, based on
the following weighting period:

 

 

 

 

 

See Plan Section 14.12.

 

 

 

 

 

 

 

 

 

 

o

(4)

Balance forward method with adjustment.  Allocate pursuant to the balance
forward method, except treat as part of the relevant Account at the beginning of
the valuation period                 % of the contributions made during the
following valuation period:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

o

(5)

Individual account method.  Allocate using the individual account method.  See
Plan Section 9.08.

 

 

 

 

 

 

 

ý

(b)

Matching contributions.  (Choose one or more of (1) through (5) as applicable):

 

 

 

 

 

 

 

ý

(1)

Daily valuation method.  Allocate on each business day of the Plan Year during
which Plan assets for which there is an established market are valued and the
Trustee is conducting business.

 

 

 

 

 

 

 

 

 

o

(2)

Balance forward method.  Allocate using the balance forward method.

 

 

 

 

 

 

 

 

 

o

(3)

Weighted average method.  Allocate using the weighted average method, based on
the following weighting period:

 

 

 

 

 

See Plan Section 14.12.

 

 

 

 

 

 

 

 

 

o

(4)

Balance forward method with adjustment.  Allocate pursuant to the balance
forward method, except treat as part of the relevant Account at the beginning of
the valuation period     % of the contributions made during the following
valuation period:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

o

(5)

Individual account method.  Allocate using the individual account method.  See
Plan Section 9.08.

 

 

 

 

 

 

 

ý

(c)

Employer nonelective contributions. (Choose one or more of (1) through (5) as
applicable):

 

 

 

 

 

 

 

ý

(1)

Daily valuation method.  Allocate on each business day of the Plan Year during
which Plan assets for which there is an established market are valued and the
Trustee is conducting business.

 

 

 

 

 

 

 

 

 

o

(2)

Balance forward method.  Allocate using the balance forward method.

 

 

 

 

 

 

 

 

 

o

(3)

Weighted average method.  Allocate using the weighted average method, based on
the

 

 

 

 

 

following weighting period:

 

 

 

 

 

See Plan Section 14.12.

 

 

 

 

 

 

 

 

 

o

(4)

Balance forward method with adjustment.  Allocate pursuant to the balance
forward method, except treat as part of the relevant Account at the beginning of
the valuation period            % of the contributions made during the following
valuation period:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

o

(5)

Individual account method.  Allocate using the individual account method.  See
Plan Section 9.08.

 

 

 

 

 

 

 

o

(d)

Specified method.  Allocate pursuant to the following method:

 

 

 

 

 

 

 

[Note: The specified method must be a definite predetermined formula which is
not based on Compensation, which satisfies the nondiscrimination requirements of
Treas. Reg. §1.401(a)(4) and which is applied uniformly to all Participants.]

 

 

 

 

 

o

(e)

Interest rate factor.  In accordance with Plan Section 9.08(E), the Plan
includes interest at the following rate on distributions made more than 90 days
after the most recent valuation date:

 

 

 

 

 

16

--------------------------------------------------------------------------------


 

ARTICLE X
TRUSTEE AND CUSTODIAN, POWERS AND DUTIES

 

29.

INVESTMENT POWERS  (10.03).  The following additional investment options or
limitations apply under Plan

 

Section 10.03:

 

 

 

[Note: Enter “N/A” if not applicable.]

 

 

 

30.

VALUATION OF TRUST (10.15).  In addition to the last day of the Plan Year, the
Trustee must value the Trust Fund on the following valuation date(s) (Choose one
of (a) through (d)):

 

 

 

ý

(a)

Daily valuation dates.  Each business day of the Plan Year on which Plan assets
for which there is an established market are valued and the Trustee is
conducting business.

 

 

 

 

 

o

(b)

Last day of a specified period.  The last day of each

 

of the Plan Year.

 

 

 

 

 

 

 

o

(c)

Specified dates:

 

 

 

 

 

 

 

o

(d)

No additional valuation dates.

 

17

--------------------------------------------------------------------------------


 


EXECUTION PAGE

 

The Trustee (and Custodian, if applicable), by executing this Adoption
Agreement, accepts its position and agrees to all of the obligations,
responsibilities and duties imposed upon the Trustee (or Custodian) under the
Prototype Plan and Trust.  The Employer hereby agrees to the provisions of this
Plan and Trust, and in witness of its agreement, the Employer by its duly
authorized officers, has executed this Adoption Agreement, and the Trustee (and
Custodian, if applicable) has signified its

acceptance, on:

 

.

 

Name of Employer:

MSC.SOFTWARE CORPORATION

Employer’s EIN:

95-2239450

Signed:

   /s/ Louis A. Greco

 

 

 

[Name/Title]

Name(s) of Trustee:

 

 

WELLS FARGO BANK, N.A.

 

 

 

 

Trust EIN (Optional):

 

 

 

Signed:

 

 

 

 

[Name/Title]

Signed:

 

 

 

 

[Name/Title]

Signed:

 

 

 

 

[Name/Title]

Name of Custodian (Optional):

 

 

 

Signed:

 

 

 

 

[Name/Title]

 

31.

Plan Number.  The 3-digit plan number the Employer assigns to this Plan for
ERISA reporting purposes (Form 5500

 

Series) is:  001

 

 

 

 

 

Use of Adoption Agreement.  Failure to complete properly the elections in this
Adoption Agreement may result in disqualification of the Employer’s Plan.  The
Employer only may use this Adoption Agreement in conjunction with the basic plan
document referenced by its document number on Adoption Agreement page one.

 

Execution for Page Substitution Amendment Only.  If this paragraph is completed,
this Execution Page documents an

amendment to Adoption Agreement Section(s)

 

effective

 

by substitute Adoption Agreement page number(s)

 

 

 

Prototype Plan Sponsor.  The Prototype Plan Sponsor identified on the first
page of the basic plan document will notify all adopting employers of any
amendment of this Prototype Plan or of any abandonment or discontinuance by the
Prototype Plan Sponsor of its maintenance of this Prototype Plan.  For inquiries
regarding the adoption of the Prototype Plan, the Prototype Plan Sponsor’s
intended meaning of any Plan provisions or the effect of the opinion letter
issued to the Prototype Plan Sponsor, please contact the Prototype Plan Sponsor
at the following address and telephone number: 

BPSM, LLC, 5301 Virginia Way, Suite 400, Brentwood, TN 37027, (615) 665-1640

 

Reliance on Sponsor Opinion Letter.  The Prototype Plan Sponsor has obtained
from the IRS an opinion letter specifying the form of this Adoption Agreement
and the basic plan document satisfy, as of the date of the opinion letter, Code
§401.  An adopting Employer may rely on the Prototype Sponsor’s IRS opinion
letter only to the extent provided in Announcement 2001-77, 2001-30 I.R.B.  The
Employer may not rely on the opinion letter in certain other circumstances or
with respect to certain qualification requirements, which are specified in the
opinion letter and in Announcement 2001-77.  In order to have reliance in such
circumstances or with respect to such qualification requirements, the Employer
must apply for a determination letter to Employee Plans Determinations of the
Internal Revenue Service.

 

18

--------------------------------------------------------------------------------


 


PARTICIPATION AGREEMENT

 

o            Check here if not applicable and do not complete this page.

 

The undersigned Employer, by executing this Participation Agreement, elects to
become a Participating Employer in the Plan identified in Section 1.21 of the
accompanying Adoption Agreement, as if the Participating Employer were a
signatory to that Adoption Agreement.  The Participating Employer accepts, and
agrees to be bound by, all of the elections granted under the provisions of the
Prototype Plan as made by the Signatory Employer to the Execution Page of the
Adoption Agreement, except as otherwise provided in this Participation
Agreement.

 

32.

EFFECTIVE DATE  (1.10).  The Effective Date of the Plan for the Participating
Employer is: August 1, 2004

 

 

 

33.

NEW PLAN/RESTATEMENT.  The Participating Employer’s adoption of this Plan
constitutes (Choose one of (a) or (b)):

 

 

 

o

(a)

The adoption of a new plan by the Participating Employer.

 

 

 

 

 

ý

(b)

The adoption of an amendment and restatement of a plan currently maintained by
the Participating

 

 

 

Employer, identified as: MSC.Software Corporation Retirement Plan

 

 

 

and having an original effective date of:  July 20, 2001, as to this
Participating Employer

 

 

 

 

 

34.

PREDECESSOR EMPLOYER SERVICE  (1.30).  In addition to the predecessor service
credited by reason of Section 1.30 of the Plan, the Plan credits as Service
under this Plan, service with this Participating Employer (Choose one or more of
(a) through (d) as applicable): [Note: If the Plan does not credit any
additional predecessor service under Section 1.30 for this Participating
Employer, do not complete this election.]

 

 

 

ý

(a)

Eligibility.  For eligibility under Article II.  See Plan Section 1.30 for time
of Plan entry.

 

 

 

 

 

ý

(b)

Vesting.  For vesting under Article V.

 

 

 

 

 

ý

(c)

Contribution allocation.  For contribution allocations under Article III.

 

 

 

 

 

o

(d)

Exceptions.  Except for the following Service:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name of Plan:

 

Name of Participating Employer:

MSC.Software Corporation Retirement Plan

 

MSC.Software Sales

 

 

 

 

 

 

 

 

Signed:

/s/ Louis A. Greco

 

 

[Name/Title]

 

 

 

 

 

[Date]

 

 

Participating Employer’s EIN:

33-0669359

 

 

 

 

Acceptance by the Signatory Employer to the Execution Page of the Adoption
Agreement and by the Trustee.

 

 

Name of Signatory Employer:

MSC.Software Corporation

 

Name(s) of Trustee:

Wells Fargo Bank, N.A.

 

 

 

 

 

[Name/Title]

 

[Name/Title]

Signed:

/s/ Louis A. Greco

 

Signed:

 

 

 

 

[Date]

 

[Date]

 

 

 

[Note: Each Participating Employer must execute a separate Participation
Agreement.  If the Plan does not have a Participating Employer, the Signatory
Employer may delete this page from the Adoption Agreement.]

 

19

--------------------------------------------------------------------------------


 


APPENDIX A
TESTING ELECTIONS/EFFECTIVE DATE ADDENDUM

 

35.

The following testing elections and special effective dates apply (Choose one or
more of (a) through (n) as applicable):

 

 

 

o

(a)

Highly Compensated Employee (1.14).  For Plan Years beginning after

 

,

 

 

 

the Employer makes the following election(s) regarding the definition of Highly
Compensated Employee:

 

 

 

 

 

 

 

o

(1)

Top paid group election.

 

 

 

 

 

 

 

 

 

o

(2)

Calendar year data election (fiscal year plan).

 

 

 

 

 

 

 

ý

(b)

401(k) current year testing.  The Employer will apply the current year testing
method in applying the

 

 

 

ADP and ACP tests effective for Plan Years beginning after  1997

 

 

 

[Note:  For Plan Years beginning on or after the Employer’s execution of its
“GUST” restatement, the Employer must use the same testing method within the
same Plan Year for both the ADP and ACP tests.]

 

 

 

 

 

o

(c)

Compensation.  The Compensation definition under Section 1.07 will apply for
Plan Years beginning after:

 

 

 

 

 

 

 

 

 

o

(d)

Election not to participate.  The election not to participate under Section 2.06
is effective:

 

 

 

 

 

 

 

 

 

o

(e)

401(k) safe harbor.  The 401(k) safe harbor provisions under Section 3.01(d) are
effective:

 

 

 

 

 

 

 

 

 

 

o

(f)

Negative election.  The negative election provision under Section 3.02(b) is
effective:

 

 

 

 

 

 

 

 

 

 

o

(g)

Contribution/allocation formula.  The specified contribution(s) and allocation
method(s) under

 

 

 

Sections 3.01 and 3.04 are effective:

 

 

 

 

 

 

 

o

(h)

Allocation conditions.  The allocation conditions of Section 3.06 are effective:

 

 

 

 

 

 

 

 

 

 

o

(i)

Benefit payment elections.  The distribution elections of Section(s)

 

 

 

 

are effective:

 

 

 

 

 

 

 

o

(j)

Election to continue pre-SBJPA required beginning date.  A Participant may not
elect to defer commencement of the distribution of his/her Vested Account
Balance beyond the April 1 following the calendar year in which the Participant
attains age 70½.  See Plan Section 6.02.

 

 

 

 

 

o

(k)

Elimination of age 70½ in-service distributions.  The Plan eliminates a
Participant’s (other than a more than 5% owner) right to receive in-service
distributions on April 1 of the calendar year following the year in

 

 

 

which the Participant attains age 70½ for Plan Years beginning after:

 

 

 

 

 

 

 

o

(l)

Allocation of earnings.  The earnings allocation provisions under Section 9.08
are effective:

 

 

 

 

 

 

 

 

 

o

(m)

Elimination of optional forms of benefit.  The Employer elects prospectively to
eliminate the following optional forms of benefit (Choose one or more of (1),
(2) and (3) as applicable):

 

 

 

 

 

 

 

o

(1)

QJSA and QPSA benefits as described in Plan Sections 6.04, 6.05 and 6.06
effective:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

o

(2)

Installment distributions as described in Section 6.03 effective:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

o

(3)

Other optional forms of benefit (Any election to eliminate must be consistent
with Treas. Reg. 

 

 

 

 

 

§1.411(d)-4):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ý

(n)

Special effective date(s):  Item 9(c)(2) effective January 1, 2004.

 

 

 

 

 

 

 

 

For periods prior to the above-specified special effective date(s), the Plan
terms in effect prior to its restatement under this Adoption Agreement will
control for purposes of the designated provisions.  A special effective date may
not result in the delay of a Plan provision beyond the permissible effective
date under any applicable law.

 

20

--------------------------------------------------------------------------------


 


APPENDIX B
GUST REMEDIAL AMENDMENT PERIOD ELECTIONS

 

36.

The following GUST restatement elections apply (Choose one or more of
(a) through (j) as applicable):

 

 

 

o

(a)

Highly Compensated Employee elections.  The Employer makes the following
remedial amendment period elections with respect to the Highly Compensated
Employee definition:

 

 

 

 

 

 

 

(1)

1997:

o

Top paid group election.

 

o

Calendar year election.

 

 

 

(2)

1998:

o

Top paid group election.

 

o

Calendar year data election.

 

 

 

(3)

1999:

o

Top paid group election.

 

o

Calendar year data election.

 

 

 

(4)

2000:

o

Top paid group election.

 

o

Calendar year data election.

 

 

 

(5)

2001:

o

Top paid group election.

 

o

Calendar year data election.

 

 

 

(6)

2002:

o

Top paid group election.

 

o

Calendar year data election.

 

 

 

(7)

2003

o

Top paid group election.

 

o

Calendar year data election.

 

 

 

 

 

o

(b)

401(k) testing methods.  The Employer makes the following remedial amendment
period elections with respect to the ADP test and the ACP test: [Note: The
Employer may use a different testing method for the ADP and ACP tests through
the end of the Plan Year in which the Employer executes its GUST restated Plan.]

 

 

 

 

 


ADP TEST

 

ACP Test

 

 

 

(1)

1997:

o

prior year

o

current year

1997:

o

prior year

o

current year

 

 

 

(2)

1998:

o

prior year

o

current year

1998:

o

prior year

o

current year

 

 

 

(3)

1999:

o

prior year

o

current year

1999:

o

prior year

o

current year

 

 

 

(4)

2000:

o

prior year

o

current year

2000:

o

prior year

o

current year

 

 

 

(5)

2001:

o

prior year

o

current year

2001:

o

prior year

o

current year

 

 

 

(6)

2002:

o

prior year

o

current year

2002:

o

prior year

o

current year

 

 

 

(7)

2003

o

prior year

o

current year

2003

o

prior year

o

current year

 

 

 

 

 

o

(c)

Delayed application of SBJPA required beginning date.  The Employer elects to
delay the effective date for the required beginning date provision of Plan
Section 6.02 until Plan Years beginning after:

 

 

 

 

 

 

 

 

 

o

(d)

Model Amendment for required minimum distributions.  The Employer adopts the IRS
Model

 

 

 

Amendment in Plan Section 6.02(E) effective

 

 

 

 

[Note: The date must not be earlier than January 1, 2001.]

 

 

 

 

 

Defined Benefit Limitation

 

 

 

o

(e)

Code §415(e) repeal.  The repeal of the Code §415(e) limitation is effective for
Limitation Years beginning

 

 

 

after

 

[Note: If the Employer does not make an election under

 

 

 

(e), the repeal is effective for Limitation Years beginning after December 31,
1999.]

 

 

 

 

 

Code §415(e) limitation.  To the extent necessary to satisfy the limitation
under Plan Section 3.17 for Limitation Years beginning prior to the repeal of
Code §415(e), the Employer will reduce (Choose one of (f) or (g)):

 

 

 

o

(f)

The Participant’s projected annual benefit under the defined benefit plan.

 

 

 

 

 

o

(g)

The Employer’s contribution or allocation on behalf of the Participant to the
defined contribution plan and then, if necessary, the Participant’s projected
annual benefit under the defined benefit plan.

 

 

 

 

 

Coordination with top-heavy minimum allocation.  The Plan Administrator will
apply the top-heavy minimum allocation provisions of Article XII with the
following modifications (Choose (h) or choose (i) or (j) or both as applicable):

 

 

 

o

(h)

No modifications.

 

 

 

 

 

o

(i)

For Non-Key Employees participating only in this Plan, the top-heavy minimum
allocation is the minimum

 

 

 

allocation determined by substituting

 

% (not less than 4%) for “3%,” except

 

 

 

(Choose one of (1) or (2)):

 

 

 

o

(1)

No exceptions.

 

 

 

o

(2)

Plan Years in which the top-heavy ratio exceeds 90%.

 

 

 

 

 

 

 

o

(j)

For Non-Key Employees also participating in the defined benefit plan, the
top-heavy minimum is (Choose one of (1) or (2)):

 

 

 

o

(1)

5% of Compensation irrespective of the contribution rate of any Key Employee
(Choose one of a. or b.):

 

 

 

o

a.

No exceptions.

 

 

 

o

b.

Substituting “7½%” for “5%” if the top-heavy ratio does not exceed 90%.

 

 

 

o

(2)

0%.  [Note: The defined benefit plan must satisfy the top-heavy minimum benefit
requirement for these Non-Key Employees.]

 

 

 

 

 

 

 

Actuarial assumptions for top-heavy calculation.  To determine the top-heavy
ratio, the Plan Administrator will use the following interest rate and mortality
assumptions to value accrued benefits under a defined benefit plan:

 

 

 

21

--------------------------------------------------------------------------------


 

ADDENDUM I
TO THE ADOPTION AGREEMENT

 

 

Effective August 1, 2004

 

 

(unless a different date is indicated below)

 

 

The Prototype Plan permits the Employer to make certain additions or revisions
to the Plan by attaching addenda to the Adoption Agreement.  This form lists
some of the permitted addenda and provides a means of memorializing such addenda
as part of the Plan.  Only those items checked and/or completed below shall be
considered part of and incorporated into the Plan.  Use of this form shall not
preclude the Employer from attaching additional addenda as allowed by the Plan.

 

1.

Disability (1.08).  Unless elected otherwise, the Employer shall require medical
evidence to confirm a Participant’s Disability (choose another option or a
combination as applicable):

 

 

 

o

No medical evidence will be required; employer will make determination on
disability.

 

 

 

In addition to medical evidence, the Employer may:

 

 

 

ý

Allow receipt of Social Security disability benefits to be conclusive evidence
of disability.

 

o

Allow receipt of any insured disability benefits to be conclusive evidence of
disability.

 

 

 

o

Notwithstanding the definition of Disability as described in Plan section 1.08
receipt of (choose one or both options):

 

 

 

 

o

Social Security disability benefits

 

 

o

any insured disability benefits

 

 

 

shall be required as exclusive evidence of disability[Optional]effective as of
the date of execution of the Adoption Agreement.

 

 

2.

Employer Contributions (3.01(A)).  Unless elected otherwise, the Employer need
not have net profits to make a contribution under the Plan.

 

 

 

o

Net profits required

 

 

3.

Top-Heavy Minimum Allocation (3.04(C)).  Unless elected otherwise, the top-heavy
minimum allocation requirement shall be satisfied by this Plan.

 

 

 

o

The top-heavy minimum allocation requirement shall be satisfied by the other
qualified plan, which is not maintained under this basic plan document.  Plan
Name:

 

 

 

 

 

4.

Qualified Replacement Plan (3.04(G)).  Unless elected otherwise, the Plan
Administrator will allocate the transferred amounts under Section 3.04(G) in the
same manner as the Plan Administrator allocates Employer nonelective
contributions.  Otherwise (select one):

 

 

 

o

Such transferred amounts shall be applied toward the Plan’s administrative
expenses.

 

o

For a 401(k) Plan, such transferred amounts shall be used as matching
contributions.

 

 

5.

Suspension of Allocation Conditions Under a Nonstandardized Plan (3.06(E)). 
Unless elected otherwise, the terms of the Plan document shall apply.

 

 

 

o

Use the Average Benefit Percentage Test described in Code §410(b)(2).

 

 

6.

Annual Additions (3.14 and 3.16).  Unless elected otherwise, the terms of this
plan shall apply.  Otherwise, Annual

 

Additions shall be limited as follows:

 

 

 

 

 

 

 

7.

Defined benefit plan fraction (3.18(j)).  Unless elected otherwise, Year of
Service shall mean a Plan Year with at least 1,000 hours of service.

 

 

 

o

A Year of Service shall mean:

 

 

22

--------------------------------------------------------------------------------


 

8.

100% Limitation (3.18(l)).  Unless elected otherwise, for a Standardized Plan,
the 100% limitation applies in all Limitation Years.  Otherwise, the 125%
limitation applies and the Plan satisfies the extra minimum benefit requirements
of Code §416(h) as follows:

 

 

 

o

 

 

 

9.

“Grossed-Up” Vesting Formula (5.03(A)).  Unless elected otherwise the Plan
Administrator shall apply the standard formula pursuant to the Plan document.

 

 

 

o

Use modified formula pursuant to the Plan document

 

 

10.

Time and Method of Forfeiture Restoration (5.04(B)).  Unless elected otherwise,
the Plan Administrator will complete the restoration of forfeitures pursuant to
the Plan document; otherwise the sources of restoration, and the order of
priority, shall be as follows (indicate order of priority by number, with one
(1) being the initial source; use zero (0) if you wish to eliminate a source):

 

 

 

o

The amount, if any, of Participant forfeitures the Plan Administrator otherwise
would allocate under Section 3.05;

 

o

The amount, if any, of the Trust Fund net income or gain for the Plan Year;

 

o

The Employer contribution for the Plan Year to the extent made under a
discretionary formula.

 

 

11.

Deemed Cash-out of 0% Vested Participant (5.04(C)).  Unless elected otherwise,
the deemed cash-out rule applies to any 0% Vested Participant.

 

 

 

o

Alternative:

 

 

 

12.

Qualified Preretirement Survivor Annuity (QPSA) (6.04(B)).  Unless elected
otherwise, the one year of marriage requirement shall apply.

 

 

 

o

The one year of marriage requirement does not apply.

 

 

13.

State Law (7.11).  Unless elected otherwise, the law of the state of the
Employer’s principal place of business will determine all questions arising with
respect to the provisions of the Plan, except to the extent superceded by ERISA
or other federal law.

 

 

 

o

Subject to applicable law, the law of the state of

 

shall apply.

 

 

14.

Beneficiary Designation (8.01).  Unless elected otherwise, a divorce decree, or
a decree of legal separation, revokes the Participant’s designation, if any, of
his/her spouse as his/her Beneficiary under the Plan unless the decree or a QDRO
provides otherwise. (Choose all that apply.)

 

 

 

o

A divorce decree will not revoke a Participant’s designation.

 

o

A decree of legal separation will not revoke a Participant’s designation.

 

 

15.

No Beneficiary Designation/Death of Beneficiary (8.02).  Unless elected
otherwise, the Trustee will pay the Participant’s Vested Account Balance in
accordance with Section 8.02 of the Plan document.  Alternatively, the order of
priority shall be as follows:

 

 

 

1.

 

 

2.

 

 

3.

 

 

 

 

Unless elected otherwise, if the Beneficiary survives the Participant, but dies
prior to distribution of the Participant’s entire Vested Account Balance, the
Trustee will pay the Participant’s Vested Account Balance in accordance with
Section 8.02 of the Plan document.  Alternatively, the Vested Account Balance
shall be paid as follows:

 

 

 

o

 

 

o

 

 

o

 

 

23

--------------------------------------------------------------------------------


 

16.

Investment in Group Trust Fund (10.17).  If this Section is applicable, the
authorization of this Section applies to the following group trust fund(s):

 

 

 

o

 

 

 

17.

Post Termination Procedure and Distribution (13.06(B)).  Unless elected
otherwise, the provisions of this Section shall apply.

 

 

 

o

Section 13.06(B) does not apply.

 

 

18.

Safe Harbor Contributions/ADP test safe harbor (14.02(D)(2) and 14.06(E)). 
Unless elected otherwise, the Plan Administrator must allocate the safe harbor
contribution to all Participants.

 

 

 

o

Limit the safe harbor allocation to Nonhighly Compensated Employees only.

 

 

19.

Allocable Income (14.07(C), 14.08(F), and 14.09(E)).  Unless elected otherwise,
for purposes of these Sections, allocable income shall not include allocable
income for the time period between the close of the Plan Year and the
distribution date (i.e., the “GAP” period).  Otherwise,

 

 

 

o

GAP income shall be included for plan years beginning prior to the first day of
the plan year of adoption of this current Plan document.

 

 

20.

Calculation of ADP (14.08(A)).  Unless elected otherwise, for the first Plan
Year the Employer permits elective deferrals and the Plan is not a successor
plan (as provided in the Code or in other applicable guidance), under prior year
testing, the prior year ADP for the Nonhighly Compensated Group is 3%.

 

 

 

o

Use the actual first year ADP for the Nonhighly Compensated Group.

 

 

21.

Calculation of ACP (14.09(A)).  Unless elected otherwise, for the first Plan
Year the Plan permits matching contributions or Employee contributions and the
Plan is not a successor plan (as defined in the Code or in other applicable
guidance), under prior year testing, the prior year ACP for the Nonhighly
Compensated Group is 3%.

 

 

 

o

Use the actual first year ACP for the Nonhighly Compensated Group.

 

 

22.

Hardship Distributions from Deferral Contributions Account (14.11(A)(2)). 
Unless elected otherwise, the Plan does not permit hardship withdrawals of
qualified matching contributions and qualified nonelective contributions, and
any earnings on such contributions, credited as of December 31, 1988.

 

 

 

o

Include the above stated contributions and earnings

 

o

Include the above stated contributions and earnings, but substitute December 31,
1988 with

 

 

 

(Note:  Date cannot be later than the end of the last Plan Year ending before
July 1, 1989.)

 

24

--------------------------------------------------------------------------------


 


CHECKLIST OF EMPLOYER INFORMATION
AND EMPLOYER ADMINISTRATIVE ELECTIONS

 

Commencing  August 1, 2003

 

 

 

 

The Prototype Plan permits the Employer to make certain administrative elections
not reflected in the Adoption Agreement. This form lists those administrative
elections and provides a means of recording the Employer’s elections.  This
checklist is not part of the Plan document.

 

1.

Employer Information.

 

MSC.Software Corporation

 

[Employer Name]

 

2 MacArthr Place

 

 

 

[Physical Address]

 

[Mailing Address]

 

Santa Ana, CA 92707

 

 

 

[City, State and Zip Code]

 

[City, State and Zip Code]

 

(714) 540-8900

 

 

 

[Telephone Number]

 

 

 

 

 

 

2.

Form of Business.

 

 

 

ý

(a)

C Corporation

o

(b)

S Corporation

 

o

(c)

Limited Liability Entity

o

(d)

Sole Proprietorship

 

 

 

o

(1)

taxed as Corporation

o

(e)

Partnership

 

 

 

o

(2)

taxed as Partnership

o

(f)

 

 

 

 

 

 

 

 

3.

Surety bond company:

 

Surety bond amount: $

 

 

 

 

 

 

4.

Section 1.07(D) – §132(f)(4) Compensation.  Amounts described in §132(f)(4) are
not Elective Contributions until Plan Years beginning on or after January 1,
2001 unless otherwise indicated.

 

 

 

o

(b)

January 1, 2001 shall be replaced with:

 

 

 

 

(Note:  effective date can be no earlier than January 1, 1998)

 

 

 

 

5.

Section 1.07(F) – Nondiscriminatory definition of Compensation.  When testing
nondiscrimination under the Plan, the Plan permits the Employer to make
elections regarding the definition of Compensation.  [Note: This election solely
is for purposes of nondiscrimination testing.  The election does not affect the
Employer’s elections under Section 1.07 which apply for purposes of allocating
Employer contributions and Participant forfeitures.]  (Choose either (a) or
(b) of each item (1), (2) and (3)).

 

 

 

o

1(a)

The Plan will “gross up” Compensation for Elective Contributions.

 

o

1(b)

The Plan will exclude Elective Contributions.

 

 

 

o

2(a)

The Plan will not exclude items excludable under §414(s)

 

o

2(b)

The Plan will exclude items excludable under §414(s)

 

 

 

o

3(a)

The Plan will use Compensation only for the portion of the Plan Year the
Employee was a Participant (or for which the Plan or 401(k) arrangement was in
effect).

 

o

3(b)

The Plan will use Compensation for the entire Plan Year.

 

 

 

 

6.

Section 3.02 and 14.02(A) – Deferral/Employee contributions commencement dates. 
Deferral/Employee contributions begin as of the first payroll period concurrent
with or following (choose as many as apply):

 

 

 

o

(a)

the first day of the Plan Year

 

o

(b)

the first day of the seventh month of the Plan Year

 

ý

(c)

any date

 

o

(d)

other:

 

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

7.

Section 3.02 and 14.02(A) – Changing Deferral/Employee contributions.  A
Participant’s election to change his Deferral/Employee contributions is
effective the first payroll period concurrent with or following (choose as many
as apply):

 

 

 

o

(a)

the first day of the Plan Year

 

o

(b)

the first day of the seventh month of the Plan Year

 

ý

(c)

any date

 

o

(d)

other:

 

 

 

 

 

 

 

 

 

 

8.

Section 3.02 and 14.02(A) – Terminating Deferral/Employee contributions.  A
Participant’s election to terminate his Deferral/Employee contributions is
effective:

 

 

 

o

(a)

the first day of the Plan Year

 

o

(b)

the first day of the seventh month of the Plan Year

 

o

(c)

as soon as administratively feasible upon providing written notice to the Plan
Administrator

 

o

(d)

other:

 

 

 

 

 

 

 

9.

Section 3.02 and 14.02(A) – Elective deferrals on bonuses.  A Participant’s
election for Deferral/Employee contributions will apply to bonuses as follows:

 

 

 

ý

(a)

does not apply

 

o

(b)

will apply automatically

 

o

(c)

participant must make special election

 

o

(d)

other:

 

 

 

 

 

 

 

 

 

10.

Section 3.02 and 14.02(A) – Elective deferrals amounts.  Elective deferrals
shall be made (select (a) and/or (b) or (c)):

 

 

 

o

(a)

in whole percentages

 

o

(b)

in whole dollar amounts

 

o

(c)

no restrictions on increments

 

 

 

 

11.

Section 3.03 – Matching of elective deferral amounts.  Elective deferrals which
are withdrawn prior to the allocation date:

 

 

 

o

(a)

shall be eligible for matching contributions.

 

o

(b)

shall not be eligible for matching contributions.

 

 

 

 

 

For this purpose, any partial withdrawal will first be considered a withdrawal
of current elective deferrals.

 

 

 

 

12.

Section 3.04(F) – Qualified Nonelective Contributions.  Qualified nonelective
contributions shall be allocated as follows:

 

 

 

o

to eligible Participants pro rata in relation to Compensation

 

o

to eligible Participants in the same amount without regard to Compensation (flat
dollar)

 

o

under the reverse allocation or other similar method (explain):

 

 

 

 

 

 

13.

Section 4.02 – Employee contributions (after-tax, voluntary).  Employee
contributions shall be made by the following method:

 

 

 

o

(a)

via payroll deduction

 

o

(b)

 

 

 

 

 

14.

Section 4.04 – Rollover contributions.

 

 

 

ý

(a)

The Plan accepts rollover contributions.

Describe:

 

 

 

ý

(1)

From eligible plans (or IRAs holding monies from eligible plans) excluding
after-tax contributions.

 

 

 

ý

(2)

From any eligible employee even if not a participant.

 

o

(b)

The Plan does not accept rollover contributions.

 

2

--------------------------------------------------------------------------------


 

15.

Section 8.06 – Participant direction of investment/404(c).  The Plan authorizes
Participant direction of investment with Trustee consent.  If the Trustee
permits Participant direction of investment, the Employer and the Trustee should
adopt a policy which establishes the applicable conditions and limitations,
including whether they intend the Plan to comply with ERISA §404(c).

 

 

 

ý

(a)

The Plan permits Participant direction of investment and is a 404(c) plan.

 

o

(b)

The Plan permits Participant direction of investment but is a non-404(c) plan.

 

o

(c)

The Plan does not permit Participant direction of investment.

 

 

16.

Section 9.04[A] – Participant loans.  The Plan Administrator must adopt a
written loan policy to permit Participant loans.

 

 

 

ý

(a)

The Plan permits Participant loans subject to the following conditions:

 

 

 

ý

(1)

Minimum loan amount: $1,000

 

 

 

ý

(2)

Maximum number of outstanding loans:   2

 

 

 

o

(3)

Reasons for which a Participant may request a loan:

 

 

 

o

a.

Any purpose.

 

 

 

o

b.

Hardship events.

 

 

 

o

c.

Other:

 

 

 

 

o

(4)

Suspension of loan repayments:

 

 

 

o

a.

Not permitted.

 

 

 

o

b.

Permitted for non-military leave of absence.

 

 

 

o

c.

Permitted for military service leave of absence.

 

 

 

o

(5)

The Participant must be a party in interest.

 

 

 

 

 

o

(b)

The Plan does not permit Participant loans.

 

 

 

 

17.

Section 11.01 – Life insurance.  The Plan with Employer approval authorizes the
Trustee to acquire life insurance.

 

 

 

o

(a)

The Plan will invest in life insurance contracts.

 

ý

(b)

The Plan will not invest in life insurance contracts.

 

 

 

 

18.

Section 14.11(A)(1) – Salary Deferral Limit Following a Hardship Distribution. 
The IRC section 402(g) special limit restriction on salary deferrals made in the
year following a hardship distribution was lifted by IRS Notice 2002-4 (EGTRRA
Technical Corrections) and is optional for 401(k) plans that are not safe harbor
plans.  Safe harbor plans described in Code sec. 401(k) (12) or 401(m)(11) that
rely on matching contributions to meet testing requirements cannot impose the
special limit.  Plan section 14.11 describes the limit as: The  IRC
section 402(g) limit applicable for the year following the year of a
participant’s hardship distribution reduced by salary deferrals made by the
participant during the year of the hardship distribution.  The Plan shall be
administered as follows:

 

 

 

o

(a)

Impose the special limit as described in the plan.

 

o

(b)

Not impose the special limit as described in the plan.

 

o

(c)

The plan is a safe harbor 401(k) plan and the 402(g) special limit cannot be
imposed.

 

 

 

 

19.

Control Group/Affiliated Service Group Members. 

 

 

 

 

 

 

 

 

 

Adopting Plan?

 

 

CG

 

ASG

 

Member Name

 

Yes

 

No

 

 

ý

 

o

 

MSC.Software Sales

 

ý

 

o

 

 

o

 

o

 

 

 

o

 

o

 

 

o

 

o

 

 

 

o

 

o

 

 

o

 

o

 

 

 

o

 

o

 

 

o

 

o

 

 

 

o

 

o

 

 

 

20.

Additional Information. (e.g. rollover contributions prior to participation,
in-kind distributions, etc.)

 

Loans are available only from a participant’s salary deferral account and
rollover account.

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

EGTRRA

AMENDMENT TO THE

BRYAN, PENDLETON, SWATS & MCALLISTER, LLC

DEFINED CONTRIBUTION PROTOTYPE PLAN AND TRUST

 

--------------------------------------------------------------------------------


 


ARTICLE I
PREAMBLE

 

1.1

Adoption and effective date of amendment.  This amendment of the plan is adopted
to reflect certain provisions of the Economic Growth and Tax Relief
Reconciliation Act of 2001 (“EGTRRA”).  This amendment is intended as good faith
compliance with the requirements of EGTRRA and is to be construed in accordance
with EGTRRA and guidance issued thereunder.  Except as otherwise provided, this
amendment shall be effective as of the first day of the first plan year
beginning after December 31, 2001.  This amendment amends and restates an
existing good faith amendment implemented for the purposes set forth in this
Section 1.1, and originally adopted on December 20, 2001.

 

 

1.2

Adoption by prototype sponsor.  Except as otherwise provided herein, pursuant to
Section 5.01 of Revenue Procedure 2000-20 (or pursuant to the corresponding
provision in Revenue Procedure 89-9 or Revenue Procedure 89-13), the sponsor
hereby adopts this amendment on behalf of all adopting employers.

 

 

1.3

Supersession of inconsistent provisions.  This amendment shall supersede the
provisions of the plan to the extent those provisions are inconsistent with the
provisions of this amendment.

 


ARTICLE II
ADOPTION AGREEMENT ELECTIONS

 

 

 

The questions in this Article II only need to be completed in order to override
the default provisions set forth below.  If all of the default provisions will
apply, then these questions should be skipped and the employer  does not need to
execute this amendment.

 

 

 

Unless the employer elects otherwise in this Article II, the following defaults
apply:

 

1)

The vesting schedule for matching contributions will be a 6 year graded
schedule (if the plan currently has a graded schedule that does not satisfy
EGTRRA) or a 3 year cliff schedule (if the plan currently has a cliff
schedule that does not satisfy EGTRRA), and such schedule will apply to all
matching contributions (even those made prior to 2002).

 

2)

Rollovers are automatically excluded in determining whether the $5,000 threshold
has been exceeded for automatic cash-outs (if the plan is subject to the
qualified joint and survivor annuity rules and provides for automatic
cash-outs).  This is applied to all participants regardless of when the
distributable event occurred.

 

3)

The suspension period after a hardship distribution is made will be 6 months and
this will only apply to hardship distributions made after 2001.

 

4)

Catch-up contributions will be allowed and, if applicable, will be eligible for
matching contributions, without regards to the limits set forth in Code
section 402(g).

 

5)

For target benefit plans, the increased compensation limit of $200,000 will be
applied retroactively (i.e., to years prior to 2002).

 

2.1

Vesting Schedule for Matching Contributions

 

 

 

If there are matching contributions subject to a vesting schedule that does not
satisfy EGTRRA, then unless otherwise elected below, for participants who
complete an hour of service in a plan year beginning after December 31, 2001,
the following vesting schedule will apply to all matching contributions subject
to a vesting schedule:

 

 

 

If the plan has a graded vesting schedule (i.e., the vesting schedule includes a
vested percentage that is more than 0% and less than 100%) the following will
apply:

 

Years of vesting service

 

Nonforfeitable percentage

 

 

 

 

 

2

 

 

20

%

3

 

 

40

%

4

 

 

60

%

5

 

 

80

%

6

 

 

100

%

 

 

If the plan does not have a graded vesting schedule, then matching contributions
will be nonforfeitable upon the completion of 3 years of vesting service.

 

2

--------------------------------------------------------------------------------


 

 

In lieu of the above vesting schedule, the employer elects the following
schedule:

 

a.

o

3 year cliff (a participant’s accrued benefit derived from employer matching
contributions shall be nonforfeitable upon the participant’s completion of three
years of vesting service).

 

 

b.

o

6 year graded schedule (20% after 2 years of vesting service and an additional
20% for each year thereafter).

 

 

c.

o

Other (must be at least as liberal as a. or the b. above):

 

 

Years of vesting service

 

Nonforfeitable percentage

 

 

 

 

 

 

 

 

 

%

 

 

 

 

%

 

 

 

 

%

 

 

 

 

%

 

 

 

 

%

 

 

The vesting schedule set forth herein shall only apply to participants who
complete an hour of service in a plan year beginning after December 31, 2001,
and, unless the option below is elected, shall apply to all matching
contributions subject to a vesting schedule.

 

d.

o

The vesting schedule will only apply to matching contributions made in plan
years beginning after  December 31, 2001 (the prior schedule will apply to
matching contributions made in prior plan years).

 

 

2.2

Exclusion of Rollovers in Application of Involuntary Cash-out Provisions (for
profit sharing and 401(k) plans only).  If the plan is not subject to the
qualified joint and survivor annuity rules and includes involuntary cash-out
provisions, then unless one of the options below is elected, effective for
distributions made after December 31, 2001, rollover contributions will be
excluded in determining the value of the participant’s nonforfeitable account
balance for purposes of the plan’s involuntary cash-out rules.

 

a.

o

Rollover contributions will not be excluded.

 

b.

o

Rollover contributions will be excluded only with respect to distributions made
after
(Enter a date no earlier than December 31, 2001).

 

 

c.

o

Rollover contributions will only be excluded with respect to participants who
separated from service after

 

 

 

 

.  (Enter a date.  The date may be earlier than December 31, 2001.)

 

 

2.3

Suspension period of hardship distributions.  If the plan provides for hardship
distributions upon satisfaction of the safe harbor (deemed) standards as set
forth in Treas. Reg. Section 1.401(k)-1(d)(2)(iv), then, unless the option below
is elected, the suspension period following a hardship distribution shall only
apply to hardship distributions made after December 31, 2001. 

 

 

o

With regard to hardship distributions made during 2001, a participant shall be
prohibited from making elective deferrals and employee contributions under this
and all other plans until the later of January 1, 2002, or  6 months after
receipt of distribution.

 

 

2.4

Catch-up contributions (for 401(k) profit sharing plans only): The plan permits
catch-up contributions and such catch-up contributions are eligible for a
matching contribution, to the extent applicable and without regards to the
limits set forth in Code section 402(g).  (Article VI unless one of the options
below is elected)

 

 

o

The plan does not permit catch-up contributions to be made.

 

 

o

The plan permits catch-up contributions to be made, but such catch-up
contributions are  not eligible for a matching contribution.

 

 

o

The plan permits catch-up contributions to be made, but only that portion of a
catch-up contribution which does not exceed the limits set forth in Code
section 402(g) shall be eligible for a matching contribution.

 

 

o

Other:

 

 

 

 

 

 

 

2.5

For target benefit plans only: The increased compensation limit ($200,000 limit)
shall apply to years prior to 2002 unless the option below is elected.

 

 

o

The increased compensation limit will not apply to years prior to 2002.

 


ARTICLE III
VESTING OF MATCHING CONTRIBUTIONS

 

3.1

Applicability.  This Article shall apply to participants who complete an Hour of
Service after December 31, 2001, with respect to accrued benefits derived from
employer matching contributions made in plan years beginning after December 31,
2001.  Unless otherwise elected by the employer in Section 2.1 above, this
Article shall also apply to all such participants with respect to accrued
benefits derived from employer matching contributions made in plan years
beginning prior to January 1, 2002.

 

3

--------------------------------------------------------------------------------


 

3.2

Vesting schedule.  A participant’s accrued benefit derived from employer
matching contributions shall vest as provided in Section 2.1 of this amendment.

 


ARTICLE IV
INVOLUNTARY CASH-OUTS

 

4.1

Applicability and effective date.  If the plan provides for involuntary
cash-outs of amounts less than $5,000, then unless otherwise elected in
Section 2.2 of this amendment, this Article shall apply for distributions made
after December 31, 2001, and shall apply to all participants.  However,
regardless of the preceding, this Article shall not apply if the plan is subject
to the qualified joint and survivor annuity requirements of Sections 401(a)(11)
and 417 of the Code.

 

 

4.2

Rollovers disregarded in determining value of account balance for involuntary
distributions.  For purposes of the Sections of the plan that provide for the
involuntary distribution of vested accrued benefits of $5,000 or less, the value
of a participant’s nonforfeitable account balance shall be determined without
regard to that portion of the account balance that is attributable to rollover
contributions (and earnings allocable thereto) within the meaning of Sections
402(c), 403(a)(4), 403(b)(8), 408(d)(3)(A)(ii), and 457(e)(16) of the Code.  If
the value of the participant’s nonforfeitable account balance as so determined
is $5,000 or less, then the plan shall immediately distribute the participant’s
entire nonforfeitable account balance.

 


ARTICLE V
HARDSHIP DISTRIBUTIONS

 

5.1

Applicability and effective date.  If the plan provides for hardship
distributions upon satisfaction of the safe harbor (deemed) standards as set
forth in Treas. Reg. Section 1.401(k)-1(d)(2)(iv) then this Article shall apply
for calendar years beginning after 2001.

 

 

5.2

Suspension period following hardship distribution.  A participant who receives a
distribution of elective deferrals after December 31, 2001, on account of
hardship shall be prohibited from making elective deferrals and employee
contributions under this and all other plans of the employer for 6 months after
receipt of the distribution.  Furthermore, if elected by the employer in
Section 2.3 of this amendment, a participant who receives a distribution of
elective deferrals in calendar year 2001 on account of hardship shall be
prohibited from making elective deferrals and employee contributions under this
and all other plans until the later of January 1, 2002, or 6 months after
receipt of the distribution.

 


ARTICLE VI
CATCH-UP CONTRIBUTIONS


 

Catch-up Contributions.  Unless otherwise elected in Section 2.4 of this
amendment, all employees who are eligible to make elective deferrals under this
plan and who have attained age 50 before the close of the plan year shall be
eligible to make catch-up contributions in accordance with, and subject to the
limitations of, Section 414(v) of the Code.  Such catch-up contributions shall
not be taken into account for purposes of the provisions of the plan
implementing the required limitations of Sections 402(g) and 415 of the Code. 
Unless otherwise elected in Section 2.4 of this amendment, and to the extent
applicable, catch-up contributions will be eligible for a matching contribution
under the plan.  The plan shall not be treated as failing to satisfy the
provisions of the plan implementing the requirements of Section 401(k)(3),
401(k)(11), 401(k)(12), 410(b), or 416 of the Code, as applicable, by reason of
the making of such catch-up contributions.

 


ARTICLE VII
INCREASE IN COMPENSATION LIMIT


 

Increase in Compensation Limit.  The annual compensation of each participant
taken into account in determining allocations for any plan year beginning after
December 31, 2001, shall not exceed $200,000, as adjusted for cost-of-living
increases in accordance with Section 401 (a)(17)(B) of the Code.  Annual
compensation means compensation during the plan year or such other consecutive
12-month period over which compensation is otherwise determined under the plan
(the determination period).  If this is a target benefit plan, then except as
otherwise elected in Section 2.5 of this amendment, for purposes of determining
benefit accruals in a plan year beginning after December 31, 2001, compensation
for any prior determination period shall be limited to $200,000.  The
cost-of-living adjustment in effect for a calendar year applies to annual
compensation for the determination period that begins with or within such
calendar year.

 


ARTICLE VIII
PLAN LOANS


 

Plan loans for owner-employees or shareholder-employees.  If the plan permits
loans to be made to participants, then effective for plan loans made after
December 31, 2001, plan provisions prohibiting loans to any owner-employee or
shareholder-employee shall cease to apply.

 

4

--------------------------------------------------------------------------------


 


ARTICLE IX
LIMITATIONS ON CONTRIBUTIONS (IRC SECTION 415 LIMITS)

 

9.1

Effective date.  This Section shall be effective for limitation years beginning
after December 31, 2001.

 

 

9.2

Maximum annual addition.  Except to the extent permitted under Article XIV of
this amendment and Section 414(v) of the Code, if applicable, the annual
addition that may be contributed or allocated to a participant’s account under
the plan for any limitation year shall not exceed the lesser of:

 

 

 

 

a.

$40,000, as adjusted for increases in the cost-of-living under Section 415(d) of
the Code, or

 

 

 

 

b.

100 percent of the participant’s compensation, within the meaning of
Section 415(c)(3) of the Code, for the limitation year.

 

 

 

The compensation limit referred to in b. shall not apply to any contribution for
medical benefits after separation from service (within the meaning of
Section 401(h) or Section 419A(f)(2) of the Code) which is otherwise treated as
an annual addition.

 


ARTICLE X
MODIFICATION OF TOP-HEAVY RULES

 

10.1

Effective date.  This Article shall apply for purposes of determining whether
the plan is a top-heavy plan under Section 416(g) of the Code for plan years
beginning after December 31, 2001, and whether the plan satisfies the minimum
benefits requirements of Section 416(c) of the Code for such years.  This
Article amends the top-heavy provisions of the plan.

 

 

10.2

Determination of top-heavy status.

 

 

10.2.1

Key employee.  Key employee means any employee or former employee (including any
deceased employee) who at any time during the plan year that includes the
determination date was an officer of the employer having annual compensation
greater than $130,000 (as adjusted under Section 416(i)(1) of the Code for plan
years beginning after December 31, 2002), a 5-percent owner of the employer, or
a 1-percent owner of the employer having annual compensation of more than
$150,000.  For this purpose, annual compensation means compensation within the
meaning of Section 415(c)(3) of the Code.  The determination of who is a key
employee will be made in accordance with Section 416(i)(1) of the Code and the
applicable regulations and other guidance of general applicability issued
thereunder.

 

 

10.2.2

Determination of present values and amounts.  This Section 10.2.2 shall apply
for purposes of determining the present values of accrued benefits and the
amounts of account balances of employees as of the determination date.

 

 

 

a.

Distributions during year ending on the determination date.  The present values
of accrued benefits and the amounts of account balances of an employee as of the
determination date shall be increased by the distributions made with respect to
the employee under the plan and any plan aggregated with the plan under
Section 416(g)(2) of the Code during the 1 -year period ending on the
determination date.  The preceding sentence shall also apply to distributions
under a terminated plan which, had it not been terminated, would have been
aggregated with the plan under Section 416(g)(2)(A)(i) of the Code.  In the case
of a distribution made for a reason other than separation from service, death,
or disability, this provision shall be applied by substituting “5-year period”
for “1-year period.”

 

 

 

 

b.

Employees not performing services during year ending on the determination date. 
The accrued benefits and accounts of any individual who has not performed
services for the employer during the 1-year period ending on the determination
date shall not be taken into account.

 

 

10.3

Minimum benefits.

 

 

10.3.1

Matching contributions.  Employer matching contributions shall be taken into
account for purposes of satisfying the minimum contribution requirements of
Section 416(c)(2) of the Code and the plan.  The preceding sentence shall apply
with respect to matching contributions under the plan or, if the plan provides
that the minimum contribution requirement shall be met in another plan, such
other plan.  Employer matching contributions that are used to satisfy the
minimum contribution requirements shall be treated as matching contributions for
purposes of the actual contribution percentage test and other requirements of
Section 401(m) of the Code.

 

5

--------------------------------------------------------------------------------


 

10.3.2

Contributions under other plans.  The employer may provide, in an addendum to
this amendment, that the minimum benefit requirement shall be met in another
plan (including another plan that consists solely of a cash or deferred
arrangement which meets the requirements of Section 401(k)(12) of the Code and
matching contributions with respect to which the requirements of
Section 401(m)(11) of the Code are met).  The addendum should include the name
of the other plan, the minimum benefit that will be provided under such other
plan, and the employees who will receive the minimum benefit under such other
plan.

 


ARTICLE XI
DIRECT ROLLOVERS

 

11.1

Effective date.  This Article shall apply to distributions made after
December 31, 2001.

 

 

11.2

Modification of definition of eligible retirement plan.  For purposes of the
direct rollover provisions of the plan, an eligible retirement plan shall also
mean an annuity contract described in Section 403(b) of the Code and an eligible
plan under Section 457(b) of the Code which is maintained by a state, political
subdivision of a state, or any agency or instrumentality of a state or political
subdivision of a state and which agrees to separately account for amounts
transferred into such plan from this plan.  The definition of eligible
retirement plan shall also apply in the case of a distribution to a surviving
spouse, or to a spouse or former spouse who is the alternate payee under a
qualified domestic relation order, as defined in Section 414(p) of the Code.

 

 

11.3

Modification of definition of eligible rollover distribution to exclude hardship
distributions.  For purposes of the direct rollover provisions of the plan, any
amount that is distributed on account of hardship shall not be an eligible
rollover distribution and the distributee may not elect to have any portion of
such a distribution paid directly to an eligible retirement plan.

 

 

11.4

Modification of definition of eligible rollover distribution to include
after-tax employee contributions.  For purposes of direct rollover provisions in
the plan, a portion of a distribution shall not fail to be an eligible rollover
distribution merely because the portion consists of after-tax employee
contributions which are not includible in gross income.  However, such portion
may be transferred only to an individual retirement account or annuity described
in Section 408(a) or (b) of the Code, or to a qualified defined contribution
plan described in Section 401 (a) or 403 (a) of the Code that agrees to
separately account for amounts so transferred, including separately accounting
for the portion of such distribution which is includible in gross income and the
portion of such distribution which is not so includible.

 


ARTICLE XII
ROLLOVERS FROM OTHER PLANS

 

Rollovers from other plans.  The employer, operationally and on a
nondiscriminatory basis, may limit the source of rollover contributions that may
be accepted by this plan.

 


ARTICLE XIII
REPEAL OF MULTIPLE USE TEST

 

Repeal of Multiple Use Test.  The multiple use test described in Treasury
Regulation Section 1.401(m)-2 and the plan shall not apply for plan years
beginning after December 31, 2001.

 


ARTICLE XIV
ELECTIVE DEFERRALS

 

14.1

Elective Deferrals - Contribution Limitation.  No participant shall be permitted
to have elective deferrals made under this plan, or any other qualified plan
maintained by the employer during any taxable year, in excess of the dollar
limitation contained in Section 402(g) of the Code in effect for such taxable
year, except to the extent permitted under Article VI of this amendment and
Section 414(v) of the Code, if applicable.

 

 

14.2

Maximum Salary Reduction Contributions for SIMPLE plans.  If this is a SIMPLE
401 (k) plan, then except to the extent permitted under Article VI of this
amendment and Section 414(v) of the Code, if applicable, the maximum salary
reduction contribution that can be made to this plan is the amount determined
under Section 408(p)(2)(A)(ii) of the Code for the calendar year.

 


ARTICLE XV 
SAFE HARBOR PLAN PROVISIONS

 

Modification of Top-Heavy Rules.  The top-heavy requirements of Section 416 of
the Code and the plan shall not apply in any year beginning after December 31,
2001, in which the plan consists solely of a cash or deferred arrangement which
meets the requirements of Section 401(k)(12) of the Code and matching
contributions with respect to which the requirements of Section 401(m)(11) of
the Code are met.

 

6

--------------------------------------------------------------------------------


 


ARTICLE XVI
DISTRIBUTION UPON SEVERANCE OF EMPLOYMENT

 

16.1

Effective date.  This Article shall apply for distributions and transactions
made after December 31, 2001, regardless of when the severance of employment
occurred.

 

 

16.2

New distributable event.  A participant’s elective deferrals, qualified
nonelective contributions, qualified matching contributions, and earnings
attributable to these contributions shall be distributed on account of the
participant’s severance from employment.  However, such a distribution shall be
subject to the other provisions of the plan regarding distributions, other than
provisions that require a separation from service before such amounts may be
distributed.

 

Except with respect to any election made by the employer in Article II, this
amendment is hereby adopted by the prototype sponsor on behalf of all adopting
employers on August 8, 2002.

 

Sponsor Name:

Bryan, Pendleton, Swats & McAllister, LLC

 

 

 

 

By:

 

 

 

NOTE: The employer only needs to execute this amendment if an election has been
made in Article II of this amendment.

 

This amendment has been executed this        day
of                                       ,              .

 

Name of Employer:

 

 

 

 

By:

 

 

 

EMPLOYER

 

 

Name of Plan:

 

 

 

7

--------------------------------------------------------------------------------